 

Exhibit 10.18

  

OFFICE LEASE

 

PRUDENTIAL PLAZA

 

BFPRU I, LLC,

a Delaware limited liability company,

 

as Landlord,

 

and

 

CISION US, INC., 

a Delaware corporation,

 

as Tenant.

 

 

 

 

TABLE OF CONTENTS

 

    Pages       ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS 3 1.1
Premises, Building, Project and Common Areas 3 1.2 Stipulation of Rentable
Square Feet of Premises 4 1.3 First Offer 4 1.4 Fixed Expansion Option 6 1.5
Tenant Antenna 8 1.6 Parking 9       ARTICLE 2 LEASE TERM 10 2.1 Initial Lease
Term 10 2.2 Extension Term 10 2.3 Early Termination of the Lease. 11 2.4 Fair
Market Rent Determination 12       ARTICLE 3 BASE RENT 14 3.1 Base Rent 14 3.2
Rent Commencement Date 14 3.3 Rent Abatement 14       ARTICLE 4 ADDITIONAL RENT
15 4.1 General Terms 15 4.2 Definitions of Key Terms Relating to Additional Rent
15 4.3 Allocation of Direct Expenses 19 4.4 Calculation and Payment of
Additional Rent 19 4.5 Taxes and Other Charges for Which Tenant Is Directly
Responsible 20 4.6 Tenant’s Audit Right 20       ARTICLE 5 USE OF PREMISES 21
5.1 Permitted Use 21 5.2 Prohibited Uses 21       ARTICLE 6 SERVICES AND
UTILITIES 21 6.1 Standard Tenant Services 21 6.2 Overstandard Tenant Use 22 6.3
Condenser Water 23 6.4 Interruption of Use 23       ARTICLE 7 REPAIRS 24      
ARTICLE 8 ADDITIONS AND ALTERATIONS 24 8.1 Landlord’s Consent to Alterations 24
8.2 Manner of Construction 25 8.3 Payment for Improvement 25 8.4 Construction
Insurance 25 8.5 Landlord’s Property 25       ARTICLE 9 COVENANT AGAINST LIENS
26       ARTICLE 10 INSURANCE 26 10.1 Indemnification and Waiver 26 10.2
Tenant’s Compliance With Landlord’s Fire and Casualty Insurance 26 10.3 Tenant’s
Insurance 27 10.4 Form of Policies 27 10.5 Subrogation 27 10.6 Additional
Insurance Obligations 28

 

 i 

 

 

ARTICLE 11 DAMAGE AND DESTRUCTION

28 11.1 Repair of Damage to Premises by Landlord 28 11.2 Landlord’s Option to
Repair 29 11.3 Waiver of Statutory Provisions 29       ARTICLE 12 NONWAIVER 29  
    ARTICLE 13 CONDEMNATION 30       ARTICLE 14 ASSIGNMENT AND SUBLETTING 30
14.1 Transfers 30 14.2 Landlord’s Consent 30 14.3 Transfer Premium 31 14.4
Landlord’s Option as to Subject Space 32 14.5 Effect of Transfer 32 14.6
Additional Transfers 32 14.7 Occurrence of Default 33 14.8 Permitted Transfers
33       ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE
FIXTURES 33 15.1 Surrender of Premises 33 15.2 Removal of Tenant Property by
Tenant 33       ARTICLE 16 HOLDING OVER 34       ARTICLE 17 ESTOPPEL
CERTIFICATES 34       ARTICLE 18 SUBORDINATION 35 18.1 Subordination and
Attornment 35 18.2 Nondisturbance 35       ARTICLE 19 DEFAULTS; REMEDIES 35 19.1
Events of Default 35 19.2 Remedies Upon Default 36 19.3 Subleases of Tenant 37
19.4 Efforts to Relet 37       ARTICLE 20 COVENANT OF QUIET ENJOYMENT 37      
ARTICLE 21 LETTER OF CREDIT 37 21.1 Deposit and Application 37 21.2 Letter of
Credit 38 21.3 Terms for Return of Letter of Credit 38 21.4 Reduction of Letter
of Credit Amount 38       ARTICLE 22 SUBSTITUTION OF OTHER PREMISES 39      
ARTICLE 23 SIGNS 39 23.1 Full Floors 39 23.2 Multi-Tenant Floors 39 23.3
Prohibited Signage and Other Items 39 23.4 Building Directory 39 23.5 Mezzanine
Signage 39       ARTICLE 24 COMPLIANCE WITH LAW 40       ARTICLE 25 LATE CHARGES
40       ARTICLE 26 LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT 40 26.1
Landlord’s Cure 40 26.2 Tenant’s Reimbursement 40       ARTICLE 27 ENTRY BY
LANDLORD 41

 

 ii 

 

 

ARTICLE 28 ATTORNEYS’ FEES

41       ARTICLE 29 MISCELLANEOUS PROVISIONS 41 29.1 Terms; Captions 41 29.2
Binding Effect 42 29.3 No Air Rights 42 29.4 Modification of Lease 42 29.5
Transfer of Landlord’s Interest 42 29.6 Prohibition Against Recording 42 29.7
Landlord’s Title 42 29.8 Relationship of Parties 42 29.9 Application of Payments
42 29.10 Time of Essence 42 29.11 Partial Invalidity 42 29.12 No Warranty 42
29.13 Landlord Exculpation 43 29.14 Entire Agreement 43 29.15 Right to Lease 43
29.16 Force Majeure 43 29.17 Waiver of Redemption by Tenant 43 29.18 Notices 43
29.19 Joint and Several 44 29.20 Authority 44 29.21 Consent Fees; Standard
Administrative Charge 44 29.22 Governing Law; WAIVER OF TRIAL BY JURY 45 29.23
Submission of Lease 45 29.24 Brokers 45 29.25 Independent Covenants 45 29.26
Project or Building Name, Address and Signage 45 29.27 Counterparts 45 29.28
Confidentiality 45 29.29 Building Renovations 46 29.30 Development of the
Project 46 29.31 No Violation 46 29.32 Communications and Computer Lines 47
29.33 Transportation Management 47 29.34 OFAC Representation 47

 

EXHIBITS:   EXHIBIT A PRUDENTIAL PLAZA OUTLINE OF PREMISES   EXHIBIT B
PRUDENTIAL PLAZA TENANT WORK LETTER   EXHIBIT C PRUDENTIAL PLAZA NOTICE OF LEASE
TERM DATES   EXHIBIT D PRUDENTIAL PLAZA RULES AND REGULATIONS   EXHIBIT E
PRUDENTIAL PLAZA FORM OF TENANT’S ESTOPPEL CERTIFICATE   EXHIBIT F PRUDENTIAL
PLAZA JANITORIAL SPECIFICATIONS   EXHIBIT G PRUDENTIAL PLAZA FORM LETTER OF
CREDIT

 

 iii 

 

 

INDEX

 

  Pages     2 Prudential, 3 Abatement Period 14 Acceptance Notice 4 Additional
Rent 15 After Hours HVAC Charge 22 Alterations 24 Antennae 8 Anticipated First
Offer Commencement Date 4 Arbitration Notice 12 Available 5 Bank 38 Bankruptcy
Event 38 Base Building 25 Base Rent 13 Brokers 45 Building 3 Building Common
Areas, 3 Building Hours 21 Building Systems 24 Common Areas 3 Comparable
Buildings 12 Connecting Equipment 8 Contemplated Effective Date 32 Contemplated
Transfer Space 32 Control 33 Decorative Alterations 24 Direct Expenses 15 Early
Termination Effective Date 11 Early Termination Fee 12 Early Termination Notice
11 Early Termination Right 11 Estimate 19 Estimate Statement 19 Estimated Direct
Expenses 19 Expense Year 15 Extension Option 10 Extension Term 10 Extension Term
Exercise Notice 10 Extension Term Rent Notice 11 Fair Market Rent 12 First
Extension Option 10 First Offer Notice 4 First Offer Right 4 First Offer Space 5
First Offer Space Commencement Date 5 Fixed Expansion Space 6 Fixed Expansion
Space Commencement Date 7 Fixed Expansion Space Delivery Date 6 Fixed Expansion
Space Exercise Notice 6 Fixed Expansion Space Market Rent Notice 6 Force Majeure
43 Garage 9 Gross Rent 14

 

 iv 

 

 

Holidays 21 HVAC 21 Identification Requirements 47 Intention to Transfer Notice
32 Interest Rate 16 Interim Rent 11 Landlord 1 Landlord Fixed Expansion Space
Terms Notice 6 Landlord Parties 26 Landlord Repair Notice 28 Laws 40 LC
Expiration Date 38 Lease 1 Lease Commencement Date 10 Lease Concessions 12 Lease
Expiration Date 10 Lease Term 10 Lease Year 10 Letter of Credit 37 Lines 46
Losses 26 Mail 43 Moody’s 37 Nine Month Period 32 Non-Disturbance Agreement 35
Notices 43 OFAC 47 Operating Expenses 15 Original Improvements 27 Other
Improvements 46 Permitted Transferee 33 Possession Date 10 Premises 3 Project
Common Areas 3 Project, 3 Property Transfer 42 Proposed Landlord Demolition Date
14 Renovations 46 Rent 15 Rent Abatement 14 Rent Negotiation Period 12
Replacement 9 Roof 8 Roof Space 8 Second Extension Option 10 Spaces 9 Statement
19 Subject Space 30 Substantial Completion 14 Substantially Completed 14
Substitute Space 8 Summary 1 Tax Expenses 15 Tenant 1 Tenant Supplemental
Equipment 8 Tenant Work Letter 10

 

 v 

 

 

Tenant’s Share

15 Tenant’s Auditor 20 Transaction Costs 31 Transfer 32 Transfer Notice 30
Transfer Premium 31 Transferee 30 Transfers 30 Underlying Documents 16

 

 vi 

 

 

PRUDENTIAL PLAZA

 

OFFICE LEASE

 

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between BFPRU I, LLC, a Delaware limited liability company (“Landlord”), and
CISION US, INC., a Delaware corporation, (“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE DESCRIPTION         1. Date: September 22, 2014         2.

Premises

(Article 1).

            2.1 Building: 1 Prudential Plaza, 130 East Randolph Drive, Chicago,
Illinois 60601           2.2 Premises: 49,464 rentable square feet of space
located on the seventh (7th) floor of the Building and commonly known as Suite
700, as further set forth in Exhibit A to the Office Lease.         3.

Lease Term

(Article 2).

            3.1 Length of Term: Approximately 8 years commencing on the Lease
Commencement Date and ending on the Lease Expiration Date.           3.2 Lease
Commencement Date: Subject to Section 3.2, February 1, 2015.           3.3 Rent
Commencement Date: The later to occur of (i) the Lease Commencement Date, and
(ii) February 1, 2015.           3.4 Lease Expiration Date: If the Rent
Commencement Date shall be the first day of a calendar month, then the day
immediately preceding the eighth (8th) anniversary of the Rent Commencement
Date, or, if the Rent Commencement Date shall be other than the first day of a
calendar month, then the last day of the month in which the eighth (8th)
anniversary of the Rent Commencement Date occurs.         4.

Base Rent (Article 3):



 

       Monthly   Annual Base Rent  Period During  Annual   Installment   per
Rentable  Lease Term  Base Rent   of Base Rent   Square Foot  Lease Year 1 
$902,718.00   $75,226.50   $18.25  Lease Year 2  $927,450.00   $77,287.50  
$18.75  Lease Year 3  $952,182.00   $79,348.50   $19.25 

 

 

 

 

       Monthly   Annual Base Rent  Period During  Annual   Installment   per
Rentable  Lease Term  Base Rent   of Base Rent   Square Foot  Lease Year 4 
$976,914.00   $81,409.50   $19.75  Lease Year 5  $1,001,646.00   $83,470.50  
$20.25  Lease Year 6  $1,026,378.00   $85,531.50   $20.75  Lease Year 7 
$1,051,110.00   $87,592.50   $21.25  Lease Year 8  $1,075,842.00   $89,653.50  
$21.75 

 

*In addition, Tenant shall pay for electricity provided to the Premises
separately pursuant to Section 6.1.2 of the Lease and Additional Rent as
provided in the Lease. Base Rent and Tenant’s Share of Direct Expenses shall
abate as provided in Section 3.3

 

5.

Tenant’s Share

(Article 4):

2.2029%       6.

Permitted Use

(Article 5):

General office use consistent with Comparable Buildings as defined in Section
2.4.1.       7.

Letter of Credit Amount

(Article 21):

$1,000,000 subject to reduction as provided in Section 21.4       8.

Address of Tenant

(Section 29.18):

332 S. Michigan Ave.

Suite 800

Chicago, IL.

60604

Attention: Dan Wons

(Prior to Lease Commencement Date)

 

and

         

1 Prudential Plaza, 130 East Randolph Drive, Suite

700 Chicago, Illinois 60601

Attention: Dan Wons

(After Lease Commencement Date)

      9,

Address of Landlord

(Section 29.18):

See Section 29.18 of the Lease.       10.

Rent Payment Address

(Article 3):

By Wire:

 

Valley National Bank

ABA#: 021201383

Account #: 041698037

In reference to: (month) rent for Prudential Plaza

          By Mail:          

Please remit payments to

BFPRU I, LLC (Payee)

c/o Valley National Bank

Dept. CGS-66

PO Box 960

Wayne, New Jersey 07474-0960

 

 2 

 

 

11.

Broker(s)

(Section 29.24):

The Telos Group LLC and Jones Lang LaSalle Midwest, LLC       12.

Guarantor

(Section 29.34):

None       13. Tenant Improvement Allowance (Exhibit B): $3,215,160.00

 

ARTICLE 1

 

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1           Premises, Building, Project and Common Areas.

 

1.1.1           The Premises. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the “Building,” as that term is defined in Section 1.1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the “Common Areas,” as that term is defined in Section
1.1.3, below, or the elements thereof or of the accessways to the Premises or
the “Project,” as that term is defined in Section 1.1.2, below.

 

1.1.2           The Building and The Project. The Premises are a part of the
building set forth in Section 2.1 of the Summary (the “Building”). The Building
is part of an office project currently known as “Prudential Plaza.” The term
“Project,” as used in this Lease, shall mean (i) the office buildings commonly
known as 1 Prudential Plaza, 130 East Randolph Drive, Chicago, Illinois 60601
and 2 Prudential Plaza and 180 North Stetson Avenue, Chicago, Illinois 60601 (“2
Prudential”) and the Common Areas of each building, and (ii) the land (which is
improved with landscaping, parking facilities and other improvements) upon which
the each building and the Common Areas are located.

 

1.1.3           Common Areas.

 

1.1.3.1           General Use. Tenant shall have the non-exclusive right to use
in common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the “Common Areas”). The Common Areas shall consist of the “Project
Common Areas” and the “Building Common Areas.” The term “Project Common Areas,”
as used in this Lease, shall mean the portion of the Project designated as such
by Landlord. The term “Building Common Areas,” as used in this Lease, shall mean
the portions of the Common Areas located within the Building designated as such
by Landlord. The manner in which the Common Areas are maintained and operated in
a first class manner consistent with Comparable Buildings and the use thereof
shall be subject to such rules, regulations and restrictions as Landlord may
make from time to time provided that (i) Landlord shall not discriminate against
Tenant in the enforcement of such rules and regulations and (ii) in any conflict
between such rules and regulations and the other provisions of this Lease, the
other provisions of this Lease shall prevail. Landlord reserves the right to
close temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas, provided that, except in an
emergency, Tenant shall have reasonable access to the Premises. Tenants shall be
permitted to reserve the Roof Top Deck, Conference Center and Tenant Lounge for
private functions after Building Hours on days that are not Holidays on a first
come, first serve basis subject to reasonable rules and regulations to prevent
any person from monopolizing the reservations.

 

 3 

 

 

1.1.3.2           Fitness Center. The Common Areas shall include a fitness
center on the eleventh (11th) floor of the Building for the exclusive use of
tenants of the Project and their employees and management employees of the
Project (“Fitness Center”). The Fitness Center will include fitness equipment
and changing area with showers and lockers. Employees of Tenant and the
Permitted Transferees shall only be required to pay a one-time fee of $50 for
use of the Fitness Center, and such right shall apply whether Landlord retains
management and operation of such Fitness Center or transfers, assigns or
otherwise delegates such responsibilities and obligations to a third party.

 

1.1.3.3           Conference Center. The Common Areas shall include a conference
center in the Project for the non-exclusive use of tenants of the Project
(“Conference Center”). Landlord may charge a fee for the use of the Conference
Center. Tenant shall be permitted to use the Conference Center for one day each
calendar quarter at no cost or charge to Tenant. Tenant acknowledges the
Conference Center will not be available until after the Lease Commencement Date.

 

1.1.3.4           Roof Top Deck. The Common Areas shall include a roof top deck
on the eleventh (11th) floor of the Building for the non-exclusive use of
tenants of the Project (“Roof Top Deck”). Tenant shall not be required to pay a
fee for rental of the Roof Top deck for such private functions, but Tenant shall
reimburse Landlord for the cost incurred by Landlord for setup and takedown
costs, cleaning costs and security costs. Provided Tenant’s reservation is made
more than thirty (30) days in advance and notwithstanding Section 1.1.3.1,
Tenant may reserve the Roof Top Deck on weekdays that are not Building Holidays
for the exclusive use after 3:00 p.m. one day per calendar quarter.

 

1.1.3.5           Tenant Lounge. The Common Areas shall include a tenant lounge
on the eleventh (11th) floor of the Building for the exclusive use of tenants of
the Project and management employees of the Project (“Tenant Lounge”). Tenant
shall not be required to pay a fee for rental of the Tenant Lounge for such
private functions, but Tenant shall reimburse Landlord for the cost incurred by
Landlord for setup and takedown costs, cleaning costs and security costs.
Provided Tenant’s reservation is made more than thirty (30) days in advance and
notwithstanding Section 1.1.3.1, Tenant may reserve the Tenant Lounge on
weekdays that are not Building Holidays for the exclusive use after 3:00 p.m. on
day per calendar quarter.

 

1.1.3.6

 

1.2           Stipulation of Rentable Square Feet of Premises. For purposes of
this Lease, “rentable square feet” of the Premises shall be deemed as set forth
in Section 2.2 of the Summary.

 

1.3           First Offer.

 

1.3.1           First Offer Rights. If at any time First Offer Space, as that
term is defined in Section 1.3.2.1 below, will be Available, as such term is
defined in Section 1.3.2.1 below, the conditions set forth in Section 1.3.3 are
satisfied and Landlord desires to lease any or all of such space to a third
party, Landlord shall first deliver notice thereof to Tenant (a “First Offer
Notice”) setting forth (i) a description of such First Offer Space, (ii) the
rentable square feet in such First Offer Space, (iii) the Fair Market Rent, as
defined in Section 2.4.1 for such First Offer Space, (iv) the anticipated
commencement date of the lease of such First Offer Space (the “Anticipated First
Offer Commencement Date”), and (v) any Lease Concessions, as defined in Section
2.4.2. to be provided by Landlord. Provided all of the conditions precedent set
forth in Section 1.3.3 are satisfied by Tenant, Tenant shall have the option
(each a “First Offer Right”), exercisable by Tenant delivering irrevocable
notice to Landlord (each an “Acceptance Notice”) within fifteen (15) business
days following Landlord’s delivery of the applicable First Offer Notice, time
being of the essence, to lease all the First Offer Space that is the subject of
such First Offer Notice. If Tenant fails to timely give an Acceptance Notice for
any First Offer Space, Tenant shall be deemed to have rejected Landlord’s offer
to lease the applicable First Offer Space and Landlord shall be free to lease
such space on any terms and conditions (subject to Section 1.3.1(b) below) and
Tenant shall have no further First Offer Right with respect to such space;
provided, that (a) Landlord shall not lease any of such space to a third party
more than one hundred eighty (180) days after delivery of the First Offer Notice
without again offering such unleased space to Tenant under the provisions of
this Section 1.3 and (b) Landlord shall not lease any of such space to another
tenant on “terms and conditions which are materially less favorable to
Landlord,” as such phrase is defined in Section 1.3.2.1 than those set forth in
the applicable First Offer Notice without again offering the unleased space to
Tenant under the provisions of this Section 1.3.

 

 4 

 

 

1.3.2           Definitions. As used herein

 

1.3.2.1           Space is “Available”, at the time in question if (x) no party
leases or occupies the applicable space, whether pursuant to a lease with
Landlord or other agreement with Landlord (but not a sublease), and (y) no party
holds any option or right to lease or occupy the applicable space, or to renew
or extend its lease or right of occupancy thereof. So long as a tenant, or other
occupant leases or occupies the applicable space, Landlord shall be free to
extend any such tenancy or occupancy, whether or not pursuant to a lease or
other agreement, and such space shall not be deemed to be Available. From and
after the date hereof, Landlord shall not grant any rights to any tenant or
other third party with respect to the First Offer Space unless such rights are
subordinate to the rights granted Tenant hereunder, except to new tenants or
occupants of the First Offer Space after Landlord shall have offered such First
Offer Space to Tenant pursuant to this Section 1.3 and Tenant shall have
declined the right to lease such space. Nothing in this Section 1.3 shall be
deemed to limit Landlord’s right to keep space in the Building vacant or to
utilize such space for Project purposes if Landlord elects, in the sole
discretion, to do so prior to delivering a First Offer Notice, and such vacant
space shall not be deemed Available.

 

1.3.2.2           First Offer Space. Any space on the eighth (8th) Floor of the
Building or any contiguous space on the seventh (7th) floor of 2 Prudential.

 

1.3.2.3           “terms and conditions which are not materially less favorable
to Landlord” means basic economic terms on a net present value basis (including
net rent, additional charges, tenant improvement allowances and other lease
concessions) which, in aggregate, are at least ninety-five percent (95%) of the
amount of such aggregate basic economic terms as set forth in the applicable
First Offer Notice determined on a net present value basis using a discount rate
of eight percent (8%) per annum.

 

1.3.3           Conditions to First Offer Right. Tenant shall have no right to
receive or exercise a First Offer Right unless all of the following conditions
have been satisfied on the date the applicable First Offer Notice is delivered
and on the applicable First Offer Space Commencement Date:

 

1.3.3.1           No Event of Default shall have occurred and then be continuing
and this Lease is in full force and effect;

 

1.3.3.2           Tenant has not assigned this Lease other than to a Permitted
Transferee as defined in Section 14.8. Tenant has not vacated the Premises and
Tenant has not subleased more than twenty-five percent (25%) of the rentable
area of the Premises to subtenants that are not Permitted Transferees; and

 

1.3.3.3           More than three (3) years of the Term will remain after the
Anticipated First Offer Commencement Date unless Tenant exercises any then
existing right under this Lease to extend the Term.

 

1.3.4           Terms of First Offer Space. Effective as of the date on which
Landlord tenders to Tenant vacant possession of a First Offer Space for which
Tenant shall have exercised a First Offer Right (with respect to such First
Offer Space, the “First Offer Space Commencement Date”), the applicable First
Offer Space shall become part of the Premises upon all of the terms and
conditions of this Lease, except:

 

1.3.4.1           Annual Base Rent for the First Offer Space shall be the
product of (1) the Fair Market Rent set forth in Landlord’s First Offer Notice
and (2) the rentable square feet in the First Offer Space and the Monthly Base
Rent shall be one twelfth (1/12th) of the Annual Base Rent.

 

1.3.4.2           Tenant’s Proportionate Share for the First Offer Space shall
be the percentage equivalent of the rentable square footage of such First Offer
Space set forth in the applicable First Offer Notice divided by the rentable
square footage of the Project.

 

 5 

 

 

1.3.4.3           The rentable square footage of the First Offer Space shall be
as set forth in the applicable First Offer Notice (which, absent manifest error,
the parties agree shall be the rentable square footage of such First Offer Space
for all purposes of this Lease) and shall be added to the rentable square
footage of the Premises.

 

1.3.4.4           Except for any Lease Concessions, the applicable First Offer
Space shall be delivered in its “as is” condition, and Landlord shall not be
obligated to perform any work with respect thereto or make any contribution to
Tenant to prepare such First Offer Space for Tenant’s occupancy.

 

1.3.4.5           Tenant shall receive the benefit of any Lease Concessions set
forth in Landlord’s First Offer Notice.

 

1.3.4.6           The applicable First Offer Space shall be added to and be
deemed to be part of the Premises for all purposes of this Lease.

 

1.3.4.7           The Term for the First Offer Space shall end on the Expiration
Date.

 

Landlord shall use commercially reasonable efforts to obtain and tender to
Tenant vacant possession of each First Offer Space for which Tenant has
delivered an Acceptance Notice by the applicable Anticipated First Offer Space
Commencement Date. Landlord shall not be subject to any liability and this Lease
shall not be impaired if Landlord shall be unable to deliver possession of any
First Offer Space to Tenant on any particular date but, as Tenant’s sole remedy,
Tenant may rescind its exercise of a First Offer Right by written notice
delivered to Landlord prior to the First Offer Space Commencement Date, if the
First Offer Space has not been tendered to Tenant within sixty (60) days of the
Anticipated First Offer Space Commencement Date.

 

1.3.5           Landlord and Tenant, at either party’s request, shall promptly
execute and exchange an appropriate agreement evidencing the leasing of each
First Offer Space and the terms thereof in a form reasonably satisfactory to
both parties, (but no such agreement shall be necessary in order to make the
provisions hereof effective.)

 

1.4           Fixed Expansion Option.

 

1.4.1           Fixed Expansion Space. Tenant shall have the right to lease
additional space in the Building (“Fixed Expansion Space”) to be designated by
Landlord on floors three (3) through twenty-four (24) of the Building or the
seventh (7th) floor of 2 Prudential containing not less than seven thousand two
hundred (7,200) nor more than eight thousand eight hundred (8,800) rentable
square feet of space as of a date designated by Landlord (the “Fixed Expansion
Space Delivery Date”) occurring in the six (6) month period beginning on the
first day of Lease Year 3 on the terms and conditions set forth in this Section
1.4. Tenant may exercise its right to lease the Fixed Expansion Space only (i)
by written notice (“Fixed Expansion Space Exercise Notice”) delivered to
Landlord no later than the last day of the thirtieth (30th) full calendar month
following the Rent Commencement Date, time being of the essence. Within thirty
(30) days after Tenant timely delivers a valid Fixed Expansion Space Exercise
Notice, Landlord shall notify Tenant in writing (“Landlord Fixed Expansion Space
Terms Notice”) of (i) the location and rentable area of Fixed Expansion Space
and the Fixed Expansion Space Delivery Date for such space, (ii) the Fair Market
Rent for such space, and (iii) any Lease Concessions to be provided by Landlord.
Tenant shall be deemed to have agreed to lease the Fixed Expansion Space on the
terms set forth in the Landlord Fixed Expansion Space Terms Notice unless within
thirty (30) days after receipt of the Fixed Expansion Space Terms Notice, Tenant
notifies Landlord in writing “Fixed Expansion Space Market Rent Notice” either
that (i) it elects to have the Fair Market Rent determined in the manner set
forth in Section 2.4 or (ii) it rescinds the Fixed Expansion Space Exercise
Notice in which event Tenant shall have no further right under this Section 1.4
to lease the Fixed Expansion Space, time being of the essence.

 

1.4.2           Conditions to Fixed Expansion Option. Tenant shall have no right
to exercise a Fixed Expansion Option unless all of the following conditions have
been satisfied on the date of delivery of the Fixed Expansion Space Exercise
Notice is delivered and on the applicable Fixed Expansion Space Commencement
Date.

 

 6 

 

 

1.4.2.1           No Event of Default shall have occurred and then be continuing
and this Lease is in full force and effect; and

 

1.4.2.2           Tenant has not assigned this Lease other than to a Permitted
Transferee, Tenant has not vacated the Premises and Tenant has not subleased
more than twenty-five percent (25%) of the rentable area of the Premises to
subtenants that are not Permitted Transferees.

 

1.4.3           Terms of Fixed Expansion Space. If Tenant timely delivers a
valid Fixed Expansion Space Exercise Notice, then effective as of the date on
which Landlord tenders to Tenant vacant possession of the Fixed Expansion Space
(“Fixed Expansion Space Commencement Date”), the Fixed Expansion Space shall
become part of the Premises upon all of the terms and conditions of this Lease,
except:

 

1.4.3.1           Annual Base Rent for the Fixed Expansion Space shall be the
product of (1) the Fair Market Rent set forth in Landlord’s Fixed Expansion
Space Notice or as determined pursuant to Section 2.4, as the case may be and
(2) the rentable square feet of the Fixed Expansion Space.

 

1.4.3.2           Tenant’s Proportionate Share for the Fixed Expansion Space
shall be the percentage equivalent of the rentable square feet of such Fixed
Expansion Space divided by the rentable square footage of the Project.

 

1.4.3.3           The rentable square feet of the Fixed Expansion Space shall be
as set forth in the applicable Fixed Expansion Notice (which the parties agree
shall be the rentable square feet of such Fixed Expansion Space for all purposes
of this Lease) and shall be added to the rentable square feet of the Premises.

 

1.4.3.4           Tenant shall commence paying Rent for the Fixed Expansion
Space on the date which is the later of (A) the Fixed Expansion Space
Commencement Date and (B) the date Tenant occupies the Fixed Expansion Space for
the conduct of its business.

 

1.4.3.5           The Fixed Expansion Space shall be delivered in its “as is”
condition, and Landlord shall not be obligated to perform any work with respect
thereto or, except for any Lease Concessions, make any contribution to Tenant to
prepare such Fixed Expansion Space for Tenant’s occupancy.

 

1.4.3.6           Tenant shall receive the benefit of any Lease Concessions set
forth in Landlord Fixed Expansion Terms Notice.

 

1.4.3.7           The Fixed Expansion Space shall be added to and be deemed to
be part of the Premises for all purposes of this Lease.

 

1.4.3.8           The Term for the Fixed Expansion Space shall end on the
Expiration Date.

 

Landlord shall use commercially reasonable efforts to obtain and deliver to
Tenant vacant possession of the Fixed Expansion Space by the applicable Vacancy
Date but Landlord shall not be subject to any liability and. this Lease shall
not be impaired if Landlord shall be unable to deliver possession of any Fixed
Expansion Space to Tenant on any particular date but, as Tenant’s sole remedy,
Tenant may rescind its First Expansion Space Exercise Notice by written notice
delivered by Landlord prior to the First Expansion Space Commencement Date if
Landlord has not tendered possession of the Fixed Expansion Space to Tenant
within sixty (60) days after the Fixed Expansion Space Delivery Date.

 

1.4.4           Landlord and Tenant, at either party’s request, shall promptly
execute and exchange an appropriate agreement evidencing the leasing of each
Fixed Expansion Space and the terms thereof in a form reasonably satisfactory to
both parties, but no such agreement shall be necessary in order to make the
provisions hereof effective.

 

 7 

 

 

1.5           Tenant Antenna.

 

1.5.1           Tenant Supplemental Equipment. Subject to the provisions of this
Section 1.5. Tenant shall have the right, without charge, to install, secure,
maintain, replace and operate, at Tenant’s sole cost and expense, (a) on the
roof of the Building (“Roof”) in an area designated by Landlord and reasonably
acceptable to Tenant (“Roof Space”), an antenna, satellite dish or other
comparable device not exceeding two (2) feet in height or diameter (“Antenna”),
and (b) cables, wires, pipes and similar equipment leading from the Antenna and
the telecom points of entry into the Building thru existing or new points of
entry into the Building and to the Premises all in a location, manner, material
and size as shall be reasonably approved by Landlord, (“Connecting Equipment”
and with the Antenna, collectively the “Tenant Supplemental Equipment”). The
Tenant Supplemental Equipment shall be used solely and exclusively by Tenant,
its Affiliates, and other permitted occupants of the Premises.

 

1.5.2           Maintenance and Repair and Signage. Tenant shall diligently
service, repair, and maintain the Tenant Supplemental Equipment. In the
performance of any installation, alteration, repair, maintenance, removal and/or
any other work with respect to the Roof Space, Tenant shall comply with all of
the applicable provisions of this Lease including, without limitation, those set
forth in Article 7 and Article 8 as if the Roof Space was part of the Premises.
Tenant shall be responsible for all leaks in the Roof caused by Tenant’s
installation of the Tenant Supplemental Equipment. All installations and other
work in the Building risers shall be performed by the Building’s riser manager.
No signs, whether temporary or permanent, shall be affixed, installed or
attached to the Tenant Supplemental Equipment or the Roof other than those
required by Requirements. All signs so required, if any, and the location
thereof, shall be first approved in writing by Landlord, subject to applicable
law.

 

1.5.3           Taxes and Fees. Any and all taxes, filing fees, charges or
license fees imposed upon Landlord solely by virtue of the existence and/or use
of the Tenant Supplemental Equipment, whether imposed by any local, state and/or
federal government or any agency thereof, shall be exclusively borne by Tenant.
Landlord agrees to cooperate reasonably with Tenant in any necessary
applications for any necessary license or permits provided Landlord incurs no
expense or liability in so doing.

 

1.5.4           Landlord Services. Landlord shall not be required to furnish any
services to the Roof Space other than elevator access to such areas. All
electricity required for the operation of the Tenant Supplemental Equipment
shall be provided from the electricity furnished to the Premises. Tenant may
have access to the Roof Space and the other non-public areas of the Building
where other Tenant Supplemental Equipment is located for the sole purpose of
servicing, repairing, replacing, and maintaining such other equipment: (i)
between the hours of 8:00 a.m. and 6:00 p.m. and upon reasonable advance notice
to Landlord, Monday through Friday (exclusive of Holidays) and (ii) provided
that Tenant delivers prior oral or telephonic notice to Landlord, at any time in
the event of an emergency. Landlord shall have the right (in its sole
discretion) to have its representative(s) accompany Tenant whenever it services
or maintains the Tenant Supplemental Equipment outside the Premises.
Notwithstanding anything to the contrary contained herein, at all other times,
Landlord may keep the entrances to the Roof or other non-public areas of the
Building locked. Tenant shall not store any tools and/or materials stored at the
Roof Space or other non-public areas of the Building, and Tenant’s employees and
independent contractors shall close and lock the entrance door to the Roof and
other non-public areas of the Building when leaving the same. If Tenant shall
require access to the Roof, at times other than those specified above, then
except in the case of an emergency, Tenant shall give Landlord at least two (2)
Business Days prior written notice of such requirement and shall pay all
reasonable costs incurred by Landlord in connection therewith, including,
without limitation, any compensation paid to Building employees or any
independent contractors of Landlord.

 

1.5.5           Relocation of Tenant Supplemental Equipment. If, at any time
during the Term, Landlord, in its judgment, shall determine that it is necessary
to move the Antenna to another area of the Roof Space, then Landlord may give
notice thereof to Tenant (which notice shall have annexed thereto a plan on
which such other area (the “Substitute Space”) shall be substantially identified
by hatching or otherwise). The Substitute Space with respect to the Antenna
shall not be located in an area of the Roof in which the Antenna’s reception
would differ in a materially adverse way from the Antenna’s reception in the
initial Roof Space. Within thirty (30) days of receipt of Landlord’s notice (or,
if a governmental permit is required to be obtained for installation of the
equipment in the Substitute Space, then, within thirty (30) days of the
obtaining of such permit (which Tenant shall make prompt application for, with
Landlord’s reasonable cooperation), Tenant shall move Tenant Supplemental
Equipment or Tenant Property, as the case may be, to the Substitute Space which
shall then become Roof Space hereunder. Tenant shall pay the cost of any
relocation required to perform repairs or replacements to the Building
(including the roof) to install Building Systems or equipment and Landlord shall
reimburse Tenant for the cost of any other relocation.

 

 8 

 

 

1.5.6           No Interference. Tenant’s operation or use of the Tenant
Supplemental Equipment shall not prevent or interfere with the operation or use
of any equipment of (i) any present or future tenant or occupant of the Building
installed prior to the installation of the Tenant Supplemental Equipment, or
(ii) Landlord. If, at any time during the term hereof, Landlord shall reasonably
determine that the Tenant Supplemental Equipment causes interference described
in the preceding sentence, then Landlord may so notify Tenant, and Landlord may
require Tenant to replace the equipment with other equipment which would not
cause such interference (the “Replacement”). Tenant, within thirty (30) days of
receipt of such notice or, if a government permit is required to install the
Replacement, then within thirty (30) days of the obtaining of such permit (which
Tenant shall make prompt application for, with Landlord’s cooperation but at no
cost to Landlord), shall replace the equipment with the new non-interfering
Replacement which shall then be deemed to be the Tenant Supplemental Equipment
as applicable hereunder.

 

1.5.7           Removal of Tenant Supplemental Equipment. On or before the
termination of this Lease or Tenant’s possession of the Premises, Tenant shall
remove the Tenant Supplemental Equipment and repair and restore the Roof Space
and any other damage caused to the Building including any holes, damage or
injury in or to the Roof or Building caused by the removal of the Tenant
Supplemental Equipment.

 

1.5.8           No Landlord Warranties. Tenant agrees that Landlord has made no
warranties or representations as to the condition or suitability of the Roof
Space for the installation, use, maintenance or operation of the Tenant
Supplemental Equipment and Tenant agrees to accept same in its “as-is” condition
and without any work or alterations to be made by Landlord. Tenant acknowledges
and agrees that the rights granted Tenant under this Section 1.5 shall not be
deemed to grant Tenant a leasehold or other real property interests in the
Building or any portion thereof. Tenant may not transfer its rights under this
Section 1.5 except pursuant to a Permitted Transfer.

 

1.6           Parking. Tenant is granted a license to use on the terms and
conditions of this Section 1.6, sixteen (16) unreserved parking spaces (the
“Spaces”) in the parking garage in the Building (“Garage”) during the Term.
Tenant shall pay for the use of such Spaces at the then current rental rates
prevailing in the Building parking garage from time to time for Building
tenants; provided that Tenant shall not be required to pay for one of the Spaces
for the first four (4) years of the Term. Such charges shall be deemed
additional Rent under this Lease. The charges for the use of the Spaces shall be
payable monthly to Landlord or, if Landlord so designates, to the operator of
the Garage, on the first (1st) day of each calendar month during the Term,
without any set-off or deduction whatsoever. Tenant may cancel its right to use
any of the Spaces by giving written notice to Landlord. Tenant shall forfeit its
right to use the Spaces upon a termination of this Lease or Tenant’s possession
of the Premises or upon failure to pay for such Spaces if such failure continues
for thirty (30) days after notice from Landlord or the Garage Operator. If
Tenant cancels or forfeits any Spaces, Landlord shall have no obligation to make
available to Tenant any other parking spaces. The Spaces may not be assigned or
subleased, other than to an assignee or subtenant under a Transfer as described
in Section 14.8, and the spaces shall be solely for the use by Tenant, its
subtenants and assignees under a Transfer described in Section 14.8 and their
respective employees, agents and invitees. Tenant may be required to
periodically execute parking agreements with the operator from time to time of
the parking garage, which shall not conflict with any provision of this Lease.
Tenant shall comply with all rules and regulations for the Garage. Except when
caused by the gross negligence, willful misconduct or criminal acts of Landlord,
Landlord shall have no liability whatsoever for any damage to property or any
other items located in the Garage, nor for any personal injuries or death
arising out of any matter relating to the Garage. If Landlord utilizes a
card-key access system, Landlord’s charge for any replacement cards shall be
reasonable. Landlord also reserves the right to close all or any portion of the
Garage in order to make repairs or perform maintenance services, or to alter,
modify, re-stripe or renovate the Garage, or if required by casualty,
condemnation, Force Majeure or order of a Governmental Authority.

 

 9 

 

 

ARTICLE 2

 

LEASE TERM

 

2.1           Initial Lease Term.

 

2.1.1           Lease Term Definitions and Documentation. The terms and
provisions of this Lease shall be effective as of the date of this Lease. The
term of this Lease (the “Lease Term”) shall be as set forth in Section 3.1 of
the Summary, shall commence on the date set forth in Section 3.2 of the Summary
(the “Lease Commencement Date”), and shall terminate on the date set forth in
Section 3.4 of the Summary (the “Lease Expiration Date”) unless this Lease is
sooner terminated as hereinafter provided. For purposes of this Lease, the term
“Lease Year” shall mean each consecutive twelve (12) month period during the
Lease Term, commencing on the first day of the calendar month coincident with or
next following the Rent Commencement Date and each anniversary of such day;
provided that, if the Rent Commencement Date is not the first day of a calendar
month, the period from the Rent Commencement Day to the first day of the next
calendar month shall be included in the first Lease Year. At any time during the
Lease Term, Landlord may deliver to Tenant a notice in the form as set forth in
Exhibit C. attached hereto, as a confirmation only of the information set forth
therein, which Tenant shall execute and return to Landlord within fifteen (15)
business days of receipt thereof.

 

2.1.2           Tender of Possession and Condition of Premises. Landlord shall
tender possession of the Premises to Tenant with all of Landlord’s Demolition
Work, (as defined in the Tenant Work Letter attached hereto as Exhibit B “Tenant
Work Letter”) Substantially Completed and in its then “as is” condition, broom
clean (the date of such tender of possession, the “Possession Date”). Tenant
acknowledges and agrees that: (i) Tenant is fully aware of the condition of the
Premises, (ii) Tenant accepts possession of the Premises on the Possession Date
in its “as is, where is” condition subject to completion of Landlord’s Work, and
(iii) except for the Tenant Improvement Allowance and the performance by
Landlord, at its sole cost and expense, of Landlord’s Work, Landlord has no
obligation to perform any improvements, decorations, alterations, repairs or any
other work whatsoever in the Premises to prepare the Premises for Tenant’s use.
If Landlord is unable to tender possession the Premises to Tenant by any date
due to any party continuing to occupy the Premises or for any other reason, then
except as expressly provided in Section 3.2, Landlord shall not be liable for
any damage caused thereby, this Lease shall not be void or voidable thereby and
Tenant’s obligations hereunder shall not be affected, except as otherwise
expressly set forth herein. Tenant shall have no obligation to pay Gross Rent,
as hereinafter defined, to Landlord for the period commencing on the Possession
Date and ending on the day immediately preceding the Rent Commencement Date;
provided, however, Tenant shall (i) comply with all of the other applicable
provisions of this Lease, and (ii) pay for Tenant’s consumption of electricity
during such period. Tenant also acknowledges that neither Landlord nor any agent
of Landlord has made any representation or warranty regarding the condition of
the Premises, the Building or the Project or with respect to the suitability of
any of the foregoing for the conduct of Tenant’s business, except as
specifically set forth in this Lease and the Tenant Work Letter. The taking of
possession of the Premises by Tenant for the conduct of its business shall
conclusively establish that the Premises and the Building were at such time in
good and sanitary order, condition and repair. All alterations, improvements and
additions to the Premises required for Tenant’s use thereof, other than
Landlord’s Work, shall be performed by Tenant in accordance with the Tenant Work
Letter.

 

2.2           Extension Term.

 

2.2.1           Extension Option. Tenant shall have the option (the “Extension
Option”) to extend the Term for all the Premises for two (2) extension terms of
five (5) years each (the “First Extension Term” and “Second Extension Term”
respectively and each an “Extension Term”). If Tenant validly exercises an
Extension Option in accordance with this Section 2.2.1, the First Extension Term
shall commence on the day following the initial Expiration Date and shall end on
the fifth (5th) anniversary of such Expiration Date unless the Extension Term is
earlier terminated pursuant to this Lease and the Second Extension Term shall
commence on the day following the expiration of the First Extension Term and
shall end on the fifth (5th) anniversary of such expiration date unless the
Second Extension Term is earlier terminated pursuant to this Lease. Each
Extension Term shall commence only if: (i) Tenant has notified Landlord in
writing of its exercise of the right to extend the term for the Extension Term
(an “Extension Term Exercise Notice”) no earlier than eighteen (18) months prior
to and no later than fourteen (14) months prior to the then current Expiration
Date, time being of the essence, (ii) at the time of the exercise of such right
and immediately prior to the Expiration Date, no Event of Default shall be
continuing hereunder; (iii) the Tenant named herein or its Permitted Transferees
shall be in occupancy of the entire Premises at the time such notice is given;
and (iv) with respect to the Second Extension Term only, Tenant shall have
validly exercised its right to extend the term for the First Extension Term.

 

 10 

 

 

Within thirty (30) days after receipt of a properly delivered Extension Term
Exercise Notice, Landlord shall advise Tenant in writing of its determination of
the Fair Market Rent and Lease Concessions for the Extension Term (“Extension
Term Rent Notice”). Tenant may rescind its Extension Term Exercise Notice by
written notice delivered to Landlord within thirty (30) days after receipt of
Landlord’s Extension Term Rent Notice, time being of the essence.

 

2.2.2           Terms of Extension. An Extension Term shall incorporate all of
the agreements, terms, covenants, and conditions hereof binding upon Tenant
except that: (i) Base Rent shall be as provided in Section 2.2.3, (ii) except as
provided in clause (iii) below, Landlord shall have no obligation to perform any
work or make any contribution to work to prepare the Premises for Tenant’s use
during the Extension Term, (iii) Tenant will receive the benefit of any Lease
Concessions agreed upon by Landlord and Tenant pursuant to Section 2.4.2 or set
forth in Landlord’s Arbitration Notice pursuant to Section 2.4.3; and (iv)
Tenant shall have no further right to extend the Term beyond the Second
Extension Term. Upon the commencement of an Extension Term, (x) the Extension
Term shall be added to and become part of the Term (but shall not be considered
part of the initial Term, (y) any reference to “this Lease”, to the “Term”, the
“term of this Lease” or any similar expression shall be deemed to include such
Extension Term, and (z) the last day of the Extension Term shall become the
Lease Expiration Date. Landlord and Tenant shall promptly execute and exchange
an appropriate amendment to this Lease, reasonably satisfactory to the parties
and confirming the terms, conditions and provisions applicable to the Premises
during the Extension Term in accordance with this Section, but neither
Landlord’s nor Tenant’s failure to execute such amendment shall relieve Tenant
of its obligation to lease the Premises on the terms and conditions set forth in
this Lease.

 

2.2.3           Extension Term Rent. The Base Rent for an Extension Term shall
be an amount equal to the product of (i) the rentable square feet in the
Premises as of the first day of the Extension Term, and (ii) the Fair Market
Rent for the Premises determined as provided in Section 2.4. Such annual Base
Rent shall be paid in twelve (12) equal annual installments. If the Fair Market
Rent is not determined as of the commencement of the Extension Term, then until
such Fair Market Rent is determined, Tenant shall pay Base Rent for the space in
question as determined based upon Landlord’s reasonable determination of the
Fair Market Rent (“Interim Rent”). Upon final determination of the Fair Market
Rent, Tenant shall commence paying Base Rent as so determined, and within ten
(10) days after such determination Tenant shall pay any deficiency in prior
payments of Base Rent or, if the Base Rent as so determined shall be less than
the Interim Rent, Tenant shall be entitled to a credit against the next
succeeding installments of Base Rent in an amount equal to the difference
between each installment of Interim Rent and Base Rent as so determined which
should have been paid for such installment until the total amount of the
overpayment has been recouped.

 

2.3           Early Termination of the Lease.

 

2.3.1           Tenant shall have the right to terminate this Lease (the “Early
Termination Right”) effective on the last day of the sixty-fifth (65th) full
calendar month ending after the Rent Commencement Date (the “Early Termination
Effective Date”), provided that (i) no Event of Default is continuing at the
time of the exercise of such option and at the time of the Early Termination
Effective Date, (ii) Tenant provides Landlord with at least twelve (12) months
prior written notice to Landlord of the exercise of the Early Termination Right
(the “Early Termination Notice”), and (iii) Tenant pays one hundred percent
(100%) of the Early Termination Fee, as such term is defined in Section 2.3.2
below, to Landlord with the Early Termination Notice. Failure to pay any portion
of the Early Termination Fee in a timely manner shall, at Landlord’s sole and
absolute discretion, cause Tenant’s election to exercise the Early Termination
Right to be ineffective and null and void and Landlord shall be obligated to
return the Early Termination Fee to the extent paid or if thereafter received.
The Early Termination Right shall not affect Tenant’s liability for (a)
post-Term adjustments to Additional Rent applicable to the period prior to the
Early Termination Effective Date, (b) unperformed obligations which accrued
prior to the Early Termination Effective Date, and (c) obligations which by
their terms survive the expiration or earlier termination of the Term of the
Lease.

 

 11 

 

 

2.3.2           Early Termination Fee. As used herein, “Early Termination Fee”
means an amount equal to the sum (i) $1,483,920.00 and (ii) if Tenant has leased
First Offer Space pursuant to Section 1.3, the unamortized portion as of the
Early Termination Effective Date, of the Lease Concessions and leasing
commissions provided or paid by Landlord for First Offer Space, if any. The
amounts in clause (ii) shall be amortized with interest at 8% per annum over the
remaining Term commencing on date Tenant commences paying rent for the First
Offer Space for the amounts in clause (ii). Landlord shall provide Tenant with
the calculation of the Early Termination Fee within twenty (20) days after
Tenant’s request for such calculation provided such request is delivered no more
than eighteen (18) months prior to the Early Termination Effective Date.

 

2.3.3           Automatic Termination. The Early Termination Right shall
automatically terminate and become null and void upon the earlier to occur of
(i) the termination of the Term; (ii) the termination of Tenant’s right to
possession of the Premises; (iii) the failure of Tenant to timely or properly
exercise the Early Termination Right, time being of the essence in the exercise
of the Early Termination Right; and (iv) Tenant’s exercise of the Fixed
Expansion Option pursuant to Section 1.4.

 

2.4           Fair Market Rent Determination.

 

2.4.1           Definitions. As used herein

 

2.4.1.1           “Fair Market Rent” shall mean the fair market annual rental
value per square foot for the space and term in question determined as of the
applicable date set forth in this Lease, based on comparable spaces and
comparable terms in the Building and in other office buildings of comparable age
and quality in downtown Chicago (“Comparable Buildings”), including all of
Landlord’s services provided for in this Lease, and with the space in question
considered as vacant and in its “as is” condition existing on the applicable
date. The determination of Fair Market Rent shall be further adjusted as
necessary to take into account all relevant factors, including but not limited
to any Lease Concessions (or the absence thereof) to be provided by Landlord for
the space and term in question and the manner in which Tenant pays its share of
real estate taxes or operating expenses of the Building. If the Fair Market Rent
is to be determined for an Extension Term, then only terms for a comparable
renewal or extension term shall be taken into account.

 

2.4.1.2           “Lease Concessions” shall mean any free rent, work allowance
or other lease concessions to be provided for the space and term in question.

 

2.4.2           Rent Negotiation Period. During the thirty (30) day period
following delivery of Tenant’s Fixed Expansion Space Market Rent Notice or
Landlord’s Extension Term Rent Notice (such thirty (30) day period herein the
“Rent Negotiation Period”) the parties shall attempt in good faith to agree upon
the Fair Market Rent and Lease Concessions for the space and term in question.
If Landlord and Tenant agree upon the Fair Market Rent and Lease Concessions
during the Rent Negotiation Period, such amount shall be the Fair Market Rent
and Lease Concessions for the space and term in question.

 

2.4.3           Arbitration. If Landlord and Tenant are unable to agree on the
Fair Market Rent and Lease Concessions during the Rent Negotiation Period, then
the Lease Concessions shall be determined by Landlord, as provided below, and
the Fair Market Rent shall be determined by arbitration in accordance with the
then prevailing Expedited Procedures of the American Arbitration Association or
its successor for arbitration of commercial disputes, except that the Expedited
Procedures shall be modified as follows:

 

2.4.3.1           Within ten (10) Business Days after the expiration of the Rent
Negotiation Period, Landlord and Tenant shall each specify in a written notice
delivered to the other party (the “Arbitration Notice”), the name and address of
the person to act as the arbitrator on such party’s behalf, its determination of
the Fair Market Rent, and in the case of the Landlord’s notice, the Lease
Concessions to be provided by Landlord. Each arbitrator selected by Landlord and
Tenant shall be a real estate broker with at least ten (10) years full-time
commercial brokerage experience who is familiar with the Fair Market Rent of
comparable office space in the City of Chicago, Illinois. If Landlord or Tenant
fails to notify the other of the appointment of its arbitrator or of its
determination of the Fair Market Rent within such ten (10) Business Day period,
and such failure continues for three (3) Business Days after a party delivers
written notice to the other requesting the name of the other party’s arbitrator
and its Fair Market Rent determination, then the Fair Market Rent determined by
the party making such request shall be the Fair Market Rent for the space and
term in question. The net present value of Fair Market Rent and Lease
Concessions set forth in Landlord’s notice shall not be less than the net
present value of the Fair Market Rent and Lease Concessions set forth in
Landlord’s Fixed Expansion Space Rent Notice or Extension Term Rent Notice, as
the case may be, for the space and term in question (such net present value to
be determined using a discount rate of eight percent (8%) per annum).

 

 12 

 

 

2.4.3.2           If two (2) arbitrators are chosen pursuant to Subsection
2.4.3.1 above, the arbitrators so chosen shall meet within ten (10) Business
Days after the last arbitrator is appointed and shall seek to reach agreement on
the Fair Market Rent, provided that the Fair Market Rent agreed upon by the
arbitrators shall be no greater than the Fair Market Rent set forth in
Landlord’s Arbitration Notice or less than the Fair Market Rent set forth in
Tenant’s Arbitration Notice. The arbitrators shall not determine or change the
Lease Concessions to be provided by Landlord and their determination of the Fair
Market Rent shall take into account such Lease Concessions. If within twenty
(20) Business Days after the last arbitrator is appointed the two (2)
arbitrators are unable to reach agreement on Fair Market Rent, then the two
arbitrators shall appoint a third arbitrator, who shall be a competent and
impartial person with qualifications similar to those required of the first two
arbitrators pursuant to Subsection 2.4.3.1. If they are unable to agree upon
such appointment within five (5) Business Days after expiration of such twenty
(20) Business Day period, the third arbitrator shall be selected by the parties
themselves. If the parties do not agree on the third arbitrator within five (5)
Business Days after expiration of the foregoing five (5) Business Day period,
then either party, on behalf of both, may request appointment of such a
qualified person by the then president of the Building Owners and Managers
Association of Chicago. The third arbitrator shall decide the dispute, if it has
not been previously resolved, by following the procedures set forth in
Subsection 2.4.3.3 below. Each party shall pay the fees and expenses of its
respective arbitrator and both shall share the fees and expenses of the third
arbitrator. Attorneys’ fees and expenses of counsel and of witnesses for the
respective parties shall be paid by the respective party engaging such counsel
or calling such witnesses.

 

2.4.3.3           Fair Market Rent shall be fixed by the third arbitrator in
accordance with the following procedures. Concurrently with the appointment of
the third arbitrator, each of the arbitrators selected by the parties shall
state, in writing, his or her determination of the Fair Market Rent supported by
the reasons therefor, which determinations as to the arbitrator appointed by
Landlord shall be no greater than the Fair Market Rent set forth in Landlord’s
Arbitration Notice nor, as to the arbitrator appointed by Tenant, less than the
Fair Market Rent set forth in Tenant’s Arbitration Notice. The third arbitrator
shall have the right to consult experts and competent authorities for factual
information or evidence pertaining to a determination of Fair Market Rent, but
any such determination shall be made in the presence of both parties with full
right on their part to cross-examine. The third arbitrator shall conduct such
hearings and investigations as he or she deems appropriate and shall, within
thirty (30) days after being appointed, select which of the two proposed
determinations most closely approximates his or her determination of Fair Market
Rent. The third arbitrator shall have no right to propose a middle ground or any
modification of either of the two proposed determinations or the Lease
Concessions to be provided by Landlord. The determination he or she chooses as
that most closely approximating his or her determination of the Fair Market Rent
shall constitute the decision of the third arbitrator and shall be final. The
third arbitrator shall render the decision in writing with counterpart copies to
each party. The third arbitrator shall have no power to add to or modify the
provisions of the Lease.

 

2.4.3.4           In the event of a failure, refusal or inability of any
arbitrator to act, his or her successor shall be appointed by him or her, but in
the case of the third arbitrator, his or her successor shall be appointed in the
same manner as that set forth herein with respect to the appointment of the
original third arbitrator.

 

 13 

 

 

ARTICLE 3

 

BASE RENT

 

3.1         Base Rent. Tenant shall pay, without prior notice or demand, to
Landlord at Landlord’s Rent Address set forth in Section 11 of the Summary, or,
at Landlord’s option, at such other place as Landlord may from time to time
designate in writing, by a check for currency or ACH which, at the time of
payment, is legal tender for private or public debts in the United States of
America, base rent (“Base Rent”) as set forth in Section 10 of the Summary,
payable in equal monthly installments as set forth in Section 4 of the Summary
in advance on or before the Rent Commencement Date and the first day of each and
every calendar month during the Lease Term thereafter, without any setoff or
deduction whatsoever. The Base Rent for the first full month of the Lease Term
which occurs after the expiration of any free rent period shall be paid at the
time of Tenant’s execution of this Lease. If any Rent payment date (including
the Rent Commencement Date) falls on a day of the month other than the first day
of such month or if any payment of Rent is for a period which is shorter than
one month, the Rent for any fractional month shall be prorated based on the
number of days in such month. All other payments or adjustments required to be
made under the terms of this Lease that require proration on a time basis shall
be prorated on the same basis.

 

3.2         Rent Commencement Date. Tenant shall not be required to pay Base
Rent or Tenant’s Share of Direct Expenses (collectively “Gross Rent”) for the
Premises prior to the Rent Commencement Date set forth in Section 3.3 of the
Summary. If Landlord does not Substantially Complete, as such term is defined
below, Landlord’s Demolition Work, as defined in the Tenant Work Letter, on or
before the date (“Proposed Landlord Demolition Date”) that is the later of
October 1, 2014 and (ii) thirty (30) days after Landlord’s receipt of the
Demolition Plans, as defined in the Tenant Work Letter, and the Lease
Commencement Date occurs after February 1, 2015, then the Rent Commencement Date
determined pursuant to Section 3.3 of the Summary should be deferred two (2)
days for each day that both the Substantial Completion of Landlord’s Demolition
Work is delayed beyond the Proposed Landlord Work Completion Date and the Lease
Commencement Date is deferred beyond February 1, 2015, for reasons other than
delays resulting from (i) any changes to the Demolition Plans, or (ii) any other
intentional acts or omissions of Tenant, its agents or employees. As to any
construction performed by any party, “Substantial Completion” or “Substantially
Completed” means that such work has been completed, as reasonably determined by
Landlord’s architect, in accordance with (a) the provisions of this Lease
applicable thereto, (b) the plans and specifications for such work, and (c) all
applicable Laws, except for minor details of construction, decoration and
mechanical adjustments, if any, the non-completion of which does not materially
interfere with Tenant’s use of the Premises for the purposes set forth in this
Lease including construction of the Tenant Improvements, or which in accordance
with sound construction practices consistent with those applied in other Class A
office buildings in the Chicago area, should be completed after the completion
of other work in the Premises or Building.

 

3.3         Rent Abatement.

 

3.3.1           Fifty percent (50%) of the Gross Rent shall abate for the first
four (4) full calendar months of Lease Years 1 through 3 and the first two (2)
full calendar months of Lease Years 4 and 6-8 (each an “Abatement Period”). In
addition, Tenant shall be entitled to abatement of Gross Rent in the amount of
$98,928.00 which shall be applied to the Gross Rent first payable by Tenant
hereunder (after application of the abatement provided in the other provisions
of this Section 3.3) until exhausted. The total amount of the Rent abated
pursuant to this Section 3.3.1 is herein called the “Rent Abatement”.

 

3.3.2           If the Fitness Center and Tenant Lounge on the eleventh (11th)
floor of the Building and the Roof Top Deck adjacent to the eleventh (11th)
floor of the Building are not available for Tenant’s use prior to the later of
(a) February 1, 2015 and (b) the date Tenant occupies the Premises for the
conduct of its business, then in addition to abatement in Section 3.3.1
twenty-five percent (25%) of the Gross Rent (without reduction for Section 3.3.1
abatement) shall abate until such areas are available for Tenant’s use.

 

3.3.3           If Landlord does not Substantially Complete the Building Lobby
Renovation, as such term as defined in the Tenant Work Letter, prior to June 1,
2015, then twenty-five percent (25%) of the Gross Rent payable by Tenant for the
Premises shall abate from July 1, 2015 until the Building Lobby Renovation is
Substantially Completed.

 

3.3.4           If the Building Elevator Cosmetic Upgrade is not available for
Tenant’s use, as such term as defined in the Tenant Work Letter, by February 1,
2019, then twenty-five percent (25%) of the Gross Rent for the Premises shall
abate from February 1, 2019 until the Building Elevator Cosmetic Upgrade is
available for Tenant’s use.

 

3.3.5           No Rent shall abate pursuant to this Section 3.3 if an Event of
Default then exists.

 

 14 

 

 

ARTICLE 4

 

ADDITIONAL RENT

 

4.1         General Terms. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct
Expenses,” as those terms are defined in Sections 4.2.1 and 4.2.2 of this Lease,
respectively. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the (“Additional Rent”, and the Base
Rent and the Additional Rent are herein collectively referred to as “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

 

4.2         Definitions of Key Terms Relating to Additional Rent. As used in
this Article 4, the following terms shall have the meanings hereinafter set
forth:

 

4.2.1           “Tenant’s Share” shall mean the percentage set forth in Section
5 of the Summary (which has been calculated by dividing the rentable square
footage of the Premises by the rentable square footage of the Project).

 

4.2.2           “Direct Expenses” shall mean “Operating Expenses” and “Tax
Expenses.”

 

4.2.3           “Expense Year” shall mean each calendar year in which any
portion of the Lease Term after the Rent Commencement Date falls, through and
including the calendar year in which the Lease Term expires, provided that
Landlord, upon notice to Tenant, may change the Expense Year from time to time
to any other twelve (12) consecutive month period, and, in the event of any such
change, Tenant’s Share of Direct Expenses shall be equitably adjusted for any
Expense Year involved in any such change.

 

4.2.4           “Operating Expenses” shall mean all expenses, costs and amounts
which Landlord pays or accrues during any Expense Year in connection with the
ownership, management, maintenance, security, repair, replacement, restoration
or operation of the Project, or any portion thereof. Without limiting the
generality of the foregoing, Operating Expenses shall specifically include any
and all of the following: (i) the cost of supplying all utilities, the cost of
operating, repairing, maintaining, and renovating the utility, telephone,
mechanical, sanitary, storm drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a governmentally mandated transportation system
management program or similar program; (iii) the cost of all insurance carried
by Landlord in connection with the Project as reasonably determined by Landlord;
(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) costs (including, without limitation, rent and operational
costs) associated with the conference center, management office, fitness center,
bus service, and any other amenities servicing the Project; (vi) reasonable fees
and other costs, including management and/or incentive fees, consulting fees,
legal fees and accounting fees, of all contractors and consultants in connection
with the management, operation, maintenance and repair of the Project; (vii)
payments under any equipment rental agreements and the fair rental value of any
management office space, to the extent such equipment and management office is
used solely in connection with the Project; (viii) subject to item (f), below,
wages, salaries and other compensation and benefits, including taxes levied
thereon, of all persons engaged in the operation, maintenance and security of
the Project; (ix) costs under any instrument pertaining to the sharing of costs
by the Project; (x) operation, repair, maintenance and replacement of all
systems and equipment and components thereof of the Project; (xi) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs, sidewalks, and other walkways, repair to roofs and
re-roofing; (xii) the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof; (xiii) the cost of capital improvements or other costs incurred
in connection with the Project (A) which are intended to effect economies in the
operation or maintenance of the Project, or any portion thereof, or to reduce
current or future Operating Expenses or to enhance the safety or security of the
Project or its occupants, (B) that are required to comply with present or
anticipated conservation programs, (C) which are replacements or modifications
of nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, or (D) that are required under any
governmental law or regulation; provided, however, that any capital expenditure
shall be amortized (including interest at the “Interest Rate,” as that term is
defined in this Section 4.2.4 below, on the amortized cost) over such period of
time as Landlord shall reasonably determine; and (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 4.2.5, below, (xv) cost of tenant
relation programs reasonably established by Landlord, (xvi) payments under any
easement, license, operating agreement, declaration, restrictive covenant, or
instrument pertaining to the sharing of costs by the Building, including,
without limitation, any covenants, conditions and restrictions affecting the
property, and reciprocal easement agreements affecting the property, any parking
licenses, and any agreements with transit agencies affecting the Property
(collectively, “Underlying Documents”) and (xvii) the leasing or rental costs of
any rotating or other art program for the Project, or any portion thereof. For
purposes of this Section 4.2.4. “Interest Rate” shall mean the annual “Bank
Prime Loan” rate cited in the Federal Reserve Statistical Release Publication
H.15(519), published weekly (or such other comparable index as Landlord and
Tenant shall reasonably agree upon if such rate ceases to be published) plus two
(2) percentage points. Notwithstanding the foregoing Operating Expense
inclusions, for purposes of this Lease, Operating Expenses shall not, however,
include:

 



 15 

 

 

 

(a)          costs, including legal fees, space planners’ fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including architectural
and engineering fees, construction allowances and costs, moving expenses,
“takeover expenses” (i.e., expenses incurred by Landlord with respect to space
located in another building of any kind or nature in connection with the leasing
of space in the Project), other leasing concessions, permit, license and
inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project);

 

(b)          except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, amortization, interest and principal payments on mortgages and
other debt costs, if any, penalties and interest, costs of capital repairs and
alterations, including structural repairs and repairs to correct latent defects
in the Building, and costs of capital improvements and equipment;

 

(c)          costs for which the Landlord is reimbursed or entitled to be
reimbursed by any tenant or occupant of the Project, or any other party, or by
insurance by its carrier or any tenant’s carrier or by anyone else, and electric
power costs for which any tenant directly contracts with the local public
service company;

 

(d)          any bad debt loss, rent loss, or reserves for bad debts or rent
loss;

 

(e)          costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project including, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
actual or prospective tenants or occupants;

 

(f)          the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-a-vis time spent on matters unrelated to operating and managing the
Project; provided, that in no event shall Operating Expenses for purposes of
this Lease include wages and/or benefits attributable to personnel above the
level of general manager of the Project;

 

 16 

 

 

(g)          amount paid as ground rental for the Project by the Landlord;

 

(h)          unless otherwise limited by other provisions of this definition of
Operating Expenses, overhead and profit increment paid to the Landlord or to
subsidiaries or affiliates of the Landlord for services in the Project to the
extent the same exceeds the costs of such services rendered by qualified,
first-class unaffiliated third parties on a competitive basis;

 

(i)          any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge at the Project shall be includable as an Operating
Expense;

 

(j)         all items and services (except services indicated under item (v)
above) for which Tenant or any other tenant in the Project reimburses Landlord
or which Landlord provides selectively to one or more tenants (other than
Tenant) without reimbursement;

 

(k)          any costs expressly excluded from Operating Expenses elsewhere in
this Lease;

 

(l)           rent for any office space occupied by Project management personnel
to the extent the size or rental rate of such office space exceeds 4,000
rentable square feet or fair market rental value of office space occupied by
management personnel of the comparable buildings in the vicinity of the
Building, with adjustment where appropriate for the size of the applicable
project;

 

(m)        costs arising from the gross negligence or willful misconduct of
Landlord or its agents, employees, vendors, contractors, or providers of
materials or services;

 

(n)          costs incurred to comply with laws relating to the removal of
hazardous material (as defined under applicable law) which was in existence in
the Building or on the Project prior to the Lease Commencement Date, and was of
such a nature that a federal, State or municipal governmental authority, if it
had then had knowledge of the presence of such hazardous material, in the state,
and under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project and is of such a nature, at that
time, that a federal, State or municipal governmental authority, if it had then
had knowledge of the presence of such hazardous material, in the state, and
under the conditions, that it then exists in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto;

 

(o)          management fees in excess of three percent (3%) of the gross
revenues from the Project;

 

(p)          costs to maintain and operate any garage in the Project managed or
operated by an independent contractor on a net lease basis;

 

(q)          costs or fees incurred in connection with disputes with actual or
prospective leasing agents, purchasers, ground lessors or mortgagees of the
Project or the land on which it is located;

 

(r)          costs or fees relating to the defense of Landlord’s title to or
interest in the Project;

 

(s)          costs of electricity incurred directly by or on behalf of other
tenants of the Building or which are directly metered or submetered to other
tenants of the Project, and the costs of overtime heating, ventilating and air
conditioning service provided to any tenant (including Tenant) or occupant of
the Project for which Landlord is entitled to be directly reimbursed by such
tenant;

 

 17 

 

 

(t)          any cost required to be capitalized incurred by Landlord in
connection with performing compliance actions on the common or public areas of
the Project or the building structure or systems of any building located in the
Project if required under laws existing on the Effective Date, including the
Americans with Disabilities Act;

 

(u)          costs or expenses incurred due to the violation by Landlord, its
agents, any tenant or other occupant of the Project of any terms and conditions
of the leases of tenants in the Project;

 

(v)          Landlord’s contributions to charitable organizations.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
ninety-five percent (95%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been ninety-five percent (95%) occupied; and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such year.

 

4.2.5       Taxes.

 

4.2.5.1           “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
in connection with the ownership, leasing and operation of the Project, or any
portion thereof. The amount of Tax Expenses attributable to any Expense Year
shall be the amount of Tax Expenses levied or assessed for such year without
regard to when such Tax Expenses are paid or payable.

 

4.2.5.2           Tax Expenses shall include, without limitation: (i) Any tax on
the rent, right to rent or other income from the Project, or any portion
thereof, or as against the business of leasing the Project, or any portion
thereof; (ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that assessments, taxes, fees, levies and
charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants, and Tax Expenses shall also include any governmental or private
assessments or the Project’s contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and (iv) Any assessment, tax, fee, levy or charge, upon
this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises or the improvements
thereon.

 

4.2.5.3           Any costs and expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees, but not interest or penalties
resulting from late payment) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred. Tax refunds plus interest thereon, shall be credited
against Tax Expenses, at Landlord’s sole option, based on either (i) the Expense
Year to which the refund is applicable, or (ii) the Expense Year in which the
refund is actually received by Landlord. In no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year. If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant’s Share of any such increased Tax
Expenses. Notwithstanding anything to the contrary contained in this Section
4.2.5 (except as set forth in Section 4.2.5.1, above), there shall be excluded
from Tax Expenses (i) all excess profits taxes, franchise taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, estate taxes, federal,
state, county and city/local income taxes, and other taxes to the extent
applicable to Landlord’s general or net income (as opposed to rents, receipts or
income attributable to operations at the Project), (ii) any items included as
Operating Expenses, and (iii) any items paid by Tenant under Section 4.5 of this
Lease.

 

 18 

 

 

4.3         Allocation of Direct Expenses. The parties acknowledge that the
Building is a part of a multi-building project and that the costs and expenses
incurred in connection with the Project (i.e., the Direct Expenses) should be
shared between the tenants of the Project. Accordingly, as set forth in Section
4.2 above, Direct Expenses (which consist of Operating Expenses and Tax
Expenses) are determined annually for the Project as a whole, and Tenant shall
be responsible for paying Tenant’s Share of such Direct Expenses.

 

4.4         Calculation and Payment of Additional Rent. Tenant shall pay to
Landlord, in the manner set forth in Section 4.4.1, below, and as Additional
Rent, Tenant’s Share of Direct Expenses for each Expense Year.

 

4.4.1           Statement of Actual Direct Expenses and Payment by Tenant.
Landlord shall give to Tenant following one (1) year after the end of each
Expense Year, a statement (the “Statement”) which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year, and which shall
indicate the amount of Tenant’s Share of Direct Expenses. Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, with its next installment of Base Rent due, the full amount of
Tenant’s Share of Direct Expenses for such Expense Year, less the amounts, if
any, paid during such Expense Year as “Estimated Direct Expenses,” as that term
is defined in Section 4.4.2, below, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant’s Share of Direct Expenses, Tenant shall receive
a credit in the amount of Tenant’s overpayment against Rent next due under this
Lease. The failure of Landlord to timely furnish the Statement for any Expense
Year shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4. Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Direct
Expenses for the Expense Year in which this Lease terminates, Tenant shall
immediately pay to Landlord such amount, and if Tenant paid more as Estimated
Direct Expenses than the actual Tenant’s Share of Direct Expenses, Landlord
shall, within ninety (90) days, deliver a check payable to Tenant in the amount
of the overpayment, provided that Tenant is not then in default under this
Lease. The provisions of this Section 4.4.1 shall survive the expiration or
earlier termination of the Lease Term. For any Expense Year, Landlord, at its
option, may deliver a separate statement of (i) Direct Expenses (other than Tax
Expenses) and (ii) Tax Expenses, each such statement shall be a Statement for
purposes of this Section 4.4 and for purposes of determining the amount owed by
Tenant for such Expense Year, Landlord shall allocate the Estimated Direct
Expenses paid by Tenant between Estimated Direct Expenses (other than Tax
Expenses) and Estimated Direct Expenses (for Tax Expenses only).

 

4.4.2           Statement of Estimated Direct Expenses. In addition, Landlord
shall endeavor to give Tenant a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Tenant’s Share of Direct Expenses (the
“Estimated Direct Expenses”). The Estimate Statement may set forth separately
the Estimated Direct Expenses for Direct Expenses (other than Tax Expenses) and
the Estimated Direct Expense for Tax Expenses. The failure of Landlord to timely
furnish the Estimate Statement for any Expense Year shall not preclude Landlord
from enforcing its rights to collect any Estimated Direct Expenses under this
Article 4, nor shall Landlord be prohibited from revising any Estimate Statement
or Estimated Direct Expenses theretofore delivered to the extent necessary.
Thereafter, Tenant shall pay, with its next installment of Base Rent due, a
fraction of the Estimated Direct Expenses for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this Section
4.4.2). Such fraction shall have as its numerator the number of months which
have elapsed in such current Expense Year, including the month of such payment,
and twelve (12) as its denominator. Until a new Estimate Statement is furnished
(which Landlord shall have the right to deliver to Tenant at any time), Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Direct Expenses set forth in the
previous Estimate Statement delivered by Landlord to Tenant.

 

 19 

 

 

4.4.3           Intention Regarding Direct Expense Pass-Through. It is the
intention of Landlord and Tenant that the Base Rent paid to Landlord throughout
the Lease Term shall be absolutely net of all Direct Expenses.

 

4.4.4           Limit on Direct Expenses. Notwithstanding any provision of this
Section 4.4, the Direct Expenses taken into account under this Section 4.4 for
calendar years 2015, 2016 and 2017 shall be limited to the following percentage
of the Direct Expenses for calendar year 2014; (i) one hundred five percent
(105%) for calendar year 2015; (ii) one hundred ten percent (110%) for calendar
year 2016; and (iii) one hundred fifteen percent (115%) for calendar year 2017.

 

4.5         Taxes and Other Charges for Which Tenant Is Directly Responsible.

 

4.5.1           Tenant shall be liable for and shall pay ten (10) business days
before delinquency, taxes levied against Tenant’s equipment, furniture, fixtures
and any other personal property located in or about the Premises. If any such
taxes on Tenant’s equipment, furniture, fixtures and any other personal property
are levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

 

4.5.2           If the tenant improvements in the Premises, whether installed
and/or paid for by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to Landlord’s “building standard” in other space in the Building are
assessed, then the Tax Expenses levied against Landlord or the property by
reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 4.5.1, above.

 

4.5.3           Notwithstanding any contrary provision herein, Tenant shall pay
prior to delinquency any (i) rent tax or sales tax, service tax, transfer tax or
value added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

 

4.6         Tenant’s Audit Right. Provided that Tenant has paid all Rent
(including Additional Rent) then due, Tenant shall have the right, upon
reasonable prior written notice to Landlord and at Tenant’s sole cost and
expense, to inspect Landlord’s accounting records relative to the Direct
Expenses set forth on a Statement delivered for a particular Expense Year during
normal business hours at any time within one (1) year following the furnishing
(as provided in Section 4.4.1 above) to Tenant of such Statement; provided that
(w) such inspection shall be conducted by an employee of Tenant, a national or
regional accounting or other professional auditing firm with recognized
expertise in the accounting practices of first-class office buildings, or such
other person designated by Tenant that is reasonably acceptable to Landlord
(collectively “Tenant’s Auditor”), (y) Tenant does not engage any Tenant’s
Auditor on a “contingent fee” basis to conduct or participate in such
inspection, and (z) Tenant and Tenant’s Auditor shall keep the results of any
such inspection strictly confidential and shall not disclose the results of same
to any third party; and, unless Tenant shall take written exception to any item
in such Statement within such one (1) year period, such Statement shall be
considered final and accepted by Tenant. Tenant acknowledges that it shall be
reasonable for Landlord to object to the proposed use by Tenant of any
competitors of Landlord engaged in the development and ownership of real estate
on other than an incidental basis, or real estate brokers; provided, the
prohibition on the employment of real estate brokers to conduct the initial
audit shall not disqualify an entity which has a real estate brokerage division
in addition to other divisions, provided the real estate brokerage division is
not involved in the initial audit. If the parties are unable to resolve any
timely objections to a Statement within one (1) year after the Statement is sent
to Tenant, then (i) either party may refer the issues raised to one of the
nationally recognized public accounting firms selected by Landlord and
reasonably acceptable to Tenant, and the decision of such accounting firm shall
be conclusively binding upon Landlord and Tenant, (ii) Tenant shall pay the fees
and expenses relating to the procedure described in clause (i) above, unless
such accounting firm determines that Landlord overstated Direct Expenses by more
than three percent (3%) for such calendar year, in which case Landlord shall pay
such fees and expenses; and (iii) Landlord shall credit against the next payment
of Tenant’s Share of Direct Expenses and Base Rent of any net reductions in
Tenant’s Share of Direct Expenses for the preceding year arising from any Tenant
objections made pursuant to clause (i) consented to by Landlord or determined
pursuant to clause (iii) above.

 

 20 

 

 

ARTICLE 5

 

USE OF PREMISES

 

5.1         Permitted Use. Tenant shall use the Premises solely for the
Permitted Use set forth in Section 6 of the Summary and Tenant shall not use or
permit the Premises or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Landlord, which may be withheld
in Landlord’s sole discretion.

 

5.2         Prohibited Uses. Tenant further covenants and agrees that Tenant
shall not use, or suffer or permit any person or persons to use, the Premises or
any part thereof for any use or purpose contrary to the provisions of the Rules
and Regulations set forth in Exhibit D, attached hereto, or in violation of the
laws of the United States of America, the State of Illinois, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project) including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect, or any Underlying Documents. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way damage the reputation of the Project or obstruct or interfere with
the rights of other tenants or occupants of the Building, or injure or annoy
them or use or allow the Premises to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Tenant shall comply with, and Tenant’s rights and
obligations under the Lease and Tenant’s use of the Premises shall be subject
and subordinate to, all recorded easements, covenants, conditions, and
restrictions now or hereafter affecting the Project. Tenant shall not use the
Premises or any portion thereof in such a way that would violate any existing
exclusive use(s) granted by Landlord to any other tenant(s) of the Project.

 

ARTICLE 6

 

SERVICES AND UTILITIES

 

6.1         Standard Tenant Services. Landlord shall provide the following
services on all days (unless otherwise stated below) during the Lease Term.

 

6.1.1           Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating
and air conditioning (“HVAC”) when necessary for normal comfort for normal
office use in the Premises from 8:00 A.M. to 6:00 P.M. Monday through Friday,
and, if requested by Tenant in accordance with Landlord’s standard notice
requirements, on Saturdays from 8:00 A.M. to 1:00 P.M. (collectively, the
“Building Hours”), except for the date of observation of New Year’s Day,
Independence Day, Labor Day, Memorial Day, Thanksgiving Day, Christmas Day and,
at Landlord’s discretion, other locally or nationally recognized holidays which
are observed by other buildings comparable to and in the vicinity of the
Building (collectively, the “Holidays”).

 

 21 

 

 

6.1.2           Subject to the terms hereof, Tenant shall have the right to
utilize electricity for connection to Tenant’s lighting fixtures and incidental
use equipment, provided that the connected electrical load of Tenant’s lighting
fixtures and incidental use equipment does not exceed an average of five (5)
watts per rentable square foot of the Premises during Building Hours calculated
on a monthly basis, and the electricity so furnished for incidental use
equipment will be at a nominal one hundred twenty (120) volts / 208 3 phase,
which electrical usage shall be subject to applicable laws and regulations. In
connection with the foregoing, Landlord shall bear the cost of the equipment
capable of providing the foregoing electricity to the bus riser on the floor on
which the Premises is located, provided that Tenant shall bear the expense of
horizontally distributing such electricity to the Premises, including costs
related to disconnect switches, breaker boxes, conduits, and other required
equipment. Tenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises. All
electricity to the Premises (including, without limitation, electricity in order
to power any supplemental heating, ventilation and air conditioning system
serving the Premises) shall be separately metered or submetered at Tenant’s
expense and Tenant shall make payment directly to the entity providing such
electricity to the Premises.

 

6.1.3           Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes in the Building Common Areas.
At Tenant’s option, Landlord shall make available to Tenant (at the Building
core or such other location Landlord may establish) reasonable quantities of
cold water for Tenant’s distribution within and use at the Premises. Any such
water used by Tenant shall be separately metered or submetered at Tenant’s
expense and Tenant shall make payment directly to the entity providing such
water.

 

6.1.4           Landlord shall provide janitorial services to the Premises,
except for weekends and the date of observation of the Holidays, in and about
the Premises and window washing services in a manner consistent with the
janitorial specifications attached hereto as Exhibit F.

 

6.1.5           Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service during the Building Hours and shall have one elevator
available at all other times, including on the Holidays; and

 

6.1.6           Landlord shall provide nonexclusive freight elevator service
during Building Hour subject to scheduling by Landlord.

 

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

 

6.2         Overstandard Tenant Use. Tenant shall not, without Landlord’s prior
written consent, use heat- generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of Section
6.1 of this Lease. If Tenant uses heat or air conditioning in excess of that
supplied by Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to
Landlord, upon billing, the “After Hours HVAC Charge,” as that term is defined
below, the cost of the installation, operation, and maintenance of equipment
which is installed in order to supply such excess consumption (if any), and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption (as determined by Landlord. [If Tenant uses electricity in excess of
the amounts set forth in Section 6.1.2 of this Lease, Tenant shall pay to
Landlord, upon billing, the actual cost of the installation, operation, and
maintenance of equipment which is installed in order to supply such excess
consumption, and the cost of the increased wear and tear on existing equipment
caused by such excess consumption (as determined by Landlord). Tenant’s use of
electricity shall never exceed the capacity of the feeders to the Project or the
risers or wiring installation, and subject to the terms of Section 29.32, below,
Tenant shall not install or use or permit the installation or use of any
computer or electronic data processing equipment in the Premises, without the
prior written consent of Landlord. If Tenant desires to use heat, ventilation or
air conditioning during hours other than those for which Landlord is obligated
to supply such utilities pursuant to the terms of Section 6.1 of this Lease,
Tenant shall give Landlord such prior notice, if any, as Landlord shall from
time to time establish as appropriate, of Tenant’s desired use in order to
supply such utilities, and Landlord shall supply such utilities to Tenant at
such hourly cost per zone to Tenant (which shall be treated as Additional Rent)
as Landlord has established (the “After Hours HVAC Charge”). Notwithstanding any
provision to the contrary contained in this Lease, Tenant shall promptly pay to
Landlord Landlord’s standard charge (which shall include Landlord’s standard
administrative charge) for any services provided to Tenant which Landlord is not
specifically obligated to provide to Tenant pursuant to the terms of this Lease.
Notwithstanding the foregoing, Tenant shall only be required to pay Landlord the
costs it incurs to provide freight elevator service after Building Hours (or
opposed to Landlord’s standard language charge) for the first three (3) months
following the Lease Commencement Date. The current After Hours HVAC Charge,
which is subject to change from time to time, is $136.00 per hour for cooling,
and $62.00 per hour for heating.

 

 22 

 

 

6.3         Condenser Water. Landlord shall provide Tenant with Tenant’s Share
of the condenser water for Tenant’s independent supplemental air-conditioning
units equal to Tenant’s Share of the condenser water available for the Building.
Tenant shall, at Tenant’s cost, install one or more water meters for purposes of
measuring Tenant’s use of condenser water and all pipes and other equipment
required to bring and return the condenser water to the condenser water users in
the Building. Tenant shall pay Landlord an annual charge for such condenser
water at reasonable rates based on Tenant’s actual use thereof, which charge
shall be payable as Additional Rent.

 

6.4         Interruption of Use. Tenant agrees that Landlord shall not be liable
for damages, by abatement of Rent or otherwise, for failure to furnish or delay
in furnishing any service (including telephone and telecommunication services),
or for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6. Notwithstanding anything to the contrary contained in this Lease, if the
Premises or a material portion thereof shall be rendered untenantable and Tenant
is prevented from using, and does not use, the Premises or any material portion
thereof, for the ordinary conduct of Tenant’s business, for five (5) consecutive
Business Days (the “Eligibility Period”) as a result of Landlord’s performance
of Renovation Work or Landlord’s default in its obligation to provide any
service which Landlord is expressly required to provide pursuant to the terms of
this Lease (and not by reason of Force Majeure, fire, casualty, condemnation,
any act or omission of Tenant, its agents, invitees, licensees, employees or
contractors or any reason beyond Landlord’s control), then, provided that Tenant
shall have given Landlord a notice promptly after the Premises or a material
portion thereof has been rendered untenantable, advising Landlord of such
untenantability, which notice shall contain the following statement in
capitalized bold type: “IF YOU FAIL TO REMEDY THE PROBLEM REFERENCED IN THIS
NOTICE WITHIN THE TIME PERIOD SPECIFIED IN SECTION 6.4 OF THE LEASE, WE MAY BE
ENTITLED TO A RENT ABATEMENT IN ACCORDANCE WITH SUCH SECTION”, Tenant shall be
entitled to an abatement of Gross Rent for such time (excluding the Eligibility
Period) that Tenant is so prevented from using, and does not use, the Premises
or such material portion thereof, in the proportion that the rentable area of
the portion of the Premises that Tenant is so prevented from using, and does not
use, bears to the total rentable area of the Premises. For the purposes hereof,
a “material portion” of the Premises shall mean twenty percent (20%) of the
rentable area of the Premises; provided, however, that if less than twenty
percent (20%) of the rentable area of the Premises shall be rendered
untenantable as of result of Landlord’s performance of Renovation Work or
Landlord’s failure to provide any service required hereunder, but Tenant shall
be precluded from operating its business in the Premises as a result of any of
Tenant’s not having reasonable access to the Premises as a result of the
performance of Renovation Work or any such failure, then the entire Premises
shall be deemed to have been rendered untenantable as a result of such failure
until the applicable Landlord services are restored.

 

 23 

 

 

ARTICLE 7

 

REPAIRS

 

Tenant shall, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures, furnishings, and systems and equipment therein
(including, without limitation, plumbing fixtures and equipment such as
dishwashers, garbage disposals, and insta-hot dispensers), and the floor or
floors of the Building on which the Premises are located, in good order, repair
and condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant’s own expense, but under the supervision and subject to the prior
reasonable approval of Landlord, and within any reasonable period of time
specified by Landlord, promptly and adequately repair all damage to the Premises
and replace or repair all damaged, broken, or worn fixtures and appurtenances,
except for damage caused by ordinary wear and tear or beyond the reasonable
control of Tenant; provided however, that, at Landlord’s option, or if Tenant
fails to make such repairs, Landlord may, but need not, make such repairs and
replacements, and Tenant shall pay Landlord the cost thereof, including
Landlord’s standard administrative charge in connection with Landlord’s
involvement with such repairs and replacements, forthwith upon being billed for
same. All repairs performed by Tenant hereunder shall be made in conformance
with Landlord’s standard construction rules and regulations. Notwithstanding the
foregoing, Landlord shall be responsible for repairs to the exterior walls,
foundation and roof of the Building, the structural portions of the floors of
the Building, and the Building Systems, except to the extent that such repairs
are required due to the negligence or willful misconduct of Tenant; provided,
however, that if such repairs are due to the negligence or willful misconduct of
Tenant, Landlord shall nevertheless make such repairs at Tenant’s expense, or,
if covered by Landlord’s insurance, Tenant shall only be obligated to pay any
deductible in connection therewith. Landlord may, but shall not be required to,
enter the Premises at all reasonable times and with one day’s advance notice
except in an emergency to make such repairs, alterations, improvements or
additions to the Premises or to the Project or to any equipment located in the
Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree. To the fullest extent permitted by law, Tenant hereby waives and
releases any and all rights it may have at law or in equity to make repairs at
the expense of Landlord or in lieu thereof to vacate the Premises as may be
provided by any law, statute or ordinance now or hereafter in effect. The
“Building Systems” shall mean the mechanical, electrical, plumbing, sanitary,
sprinkler, heating, ventilation and air conditioning, security, life-safety,
elevator and other service systems or facilities of the Building up to the point
of connection to localized distribution to the Premises (excluding, however,
supplemental HVAC systems of tenants, sprinklers and the horizontal distribution
systems within and servicing the Premises and by which mechanical, electrical,
plumbing, sanitary, heating, ventilating and air conditioning, security,
life-safety and other service systems are distributed from the base Building
risers, feeders, panelboards, etc. for provision of such services to the
Premises). The perimeter induction or chilled beam units and main interior
ductwork on each floor are part of the Building Systems.

 

ARTICLE 8

 

ADDITIONS AND ALTERATIONS

 

8.1         Landlord’s Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than thirty (30) days prior to the commencement thereof, and
which consent shall not be unreasonably withheld by Landlord, provided it shall
be deemed reasonable for Landlord to withhold its consent to any Alteration
which adversely affects the Building Systems, or the structural portions of the
Building or is visible from the exterior of the Building. Notwithstanding the
foregoing, Landlord’s consent shall not be required but Tenant shall provide
Landlord ten (10) days prior notice, for any (x) non-structural Tenant
Alterations which do not adversely affect Building systems or require a permit
or approval from the Governmental Authorities, such as furniture systems and
cabling, or (y) Tenant Alterations consisting solely of all purely aesthetic
Tenant Alterations (e.g., painting, wall coverings, carpeting and similar
decorative alterations (“Decorative Alterations”), provided and on condition
that (aa) Tenant otherwise complies with the applicable provisions of this
Lease, including, without limitation, providing evidence of the insurance
requirements of this Lease, and all applicable Requirements and (bb) the cost of
the Tenant Alterations in clause (x) does not exceed $25,000.00. The provisions
of the Tenant Work Letter and not this Article 8 shall apply to the Tenant
Improvements.

 

 24 

 

 

8.2         Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises or otherwise, such requirements as Landlord in its reasonable
discretion may deem desirable, including, but not limited to, the requirement
that upon Landlord’s request, Tenant shall, at Tenant’s expense, remove such
Alterations upon the expiration or any early termination of the Lease Term. All
contractors, subcontractors, servicemen, materials, mechanics and materialmen
shall be reasonably approved by Landlord. In connection with the foregoing,
Tenant acknowledges that all contractors, subcontractors, and any other person
performing work or services within the Building shall be required by Landlord to
be union and shall comply with Landlord’s insurance requirements as set forth in
Section 8.4 below. Tenant shall construct such Alterations and perform such
repairs in a good and workmanlike manner, in conformance with any and all
applicable federal, state, county or municipal laws, rules and regulations and
pursuant to a valid building permit, issued by the city in which the Building is
located (or other applicable governmental authority), all in conformance with
Landlord’s construction rules and regulations; provided, however, that prior to
commencing to construct any Alteration (other than Decorative Alteration),
Tenant shall meet with Landlord to discuss Landlord’s design parameters and code
compliance issues. In the event Tenant performs any Alterations in the Premises
which require or give rise to governmentally required changes to the “Base
Building,” as that term is defined below, then Landlord shall, at Tenant’s
expense, make such changes to the Base Building. The “Base Building” shall
include the structural portions of the Building, the Building Systems, Common
Areas, and the public restrooms, elevators, exit stairwells and the systems and
equipment located in the internal core of the Building on the floor or floors on
which the Premises are located. In performing the work of any such Alterations,
Tenant shall have the work performed in such manner so as not to obstruct access
to the Project or any portion thereof, by any other tenant of the Project, and
so as not to obstruct the business of Landlord or other tenants in the Project.
Tenant shall not use (and upon notice from Landlord shall cease using)
contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. Upon completion of any Alterations (or repairs),
Tenant shall deliver to Landlord final lien waivers from all contractors,
subcontractors and materialmen who performed such work. In addition to Tenant’s
obligations under Article 9 of this Lease, Tenant shall deliver to the Project
construction manager a reproducible copy of the “as built” drawings of the
Alterations as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.

 

8.3         Payment for Improvement. If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord’s requirements for contractor
sworn statements, final lien releases and waivers in connection with Tenant’s
payment for work to contractors, and (ii) sign Landlord’s standard contractor’s
rules and regulations. Whether or not Tenant orders any work directly from
Landlord, Tenant shall pay Landlord’s standard administrative charge and the
“Consent Fees,” as that term is defined in Section 29.21.1 of this Lease, as
applicable, in connection with Landlord’s review of and involvement with such
work. At Landlord’s option, prior to the commencement of construction of any
Alteration, Tenant shall provide Landlord with the reasonably anticipated cost
thereof, which Landlord shall disburse during construction pursuant to
Landlord’s standard, commercially reasonable disbursement procedure.

 

8.4         Construction Insurance. In addition to the requirements of Article
10 of this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Tenant’s contractors and
subcontractors shall be required to carry Commercial General Liability Insurance
in an amount reasonably approved by Landlord and otherwise in accordance with
the requirements of Article 10 of this Lease. Landlord may, in its reasonable
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

 

8.5         Landlord’s Property. All Alterations, improvements, fixtures,
equipment and/or appurtenances which may be installed or placed in or about the
Premises, from time to time, shall be at the sole cost of Tenant and shall be
and become the property of Landlord, except that Tenant may remove any
Alterations, improvements, fixtures and/or equipment which (i) are not
permanently affixed to the Premises and/or the Building, and (ii) Tenant can
substantiate to Landlord have not been paid for with any Tenant improvement
allowance funds provided to Tenant by Landlord, provided Tenant repairs any
damage to the Premises and Building caused by such removal and returns the
affected portion of the Premises to a building standard tenant improved
condition as determined by Landlord. Furthermore, Landlord may, by written
notice to Tenant prior to the end of the Lease Term, or given following any
earlier termination of this Lease, require Tenant, at Tenant’s expense, to
remove any Alterations and/or improvements and/or systems and equipment within
the Premises and to repair any damage to the Premises and Building caused by
such removal and return the affected portion of the Premises to a building
standard tenant improved condition as determined by Landlord. If Tenant fails to
complete such removal and/or to repair any damage caused by the removal of any
Alterations and/or improvements and/or systems and equipment in the Premises and
return the affected portion of the Premises to a building standard tenant
improved condition as reasonably determined by Landlord, Landlord may do so and
may charge the cost thereof to Tenant. Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

 

 25 

 

 

ARTICLE 9

 

COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Within ten (10) business days after
notice from Landlord, Tenant shall either (i) remove any such lien or
encumbrance by bond or otherwise, or (ii) provide the Landlord security
reasonably satisfactory to Landlord, and if Tenant shall fail to do so, Landlord
may pay the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof. The amount so paid to
reimburse Landlord for removal of any lien shall be deemed Additional Rent under
this Lease payable upon demand, without limitation as to other remedies
available to Landlord under this Lease. Nothing contained in this Lease shall
authorize Tenant to do any act which shall subject Landlord’s title to the
Building or Premises to any liens or encumbrances whether claimed by operation
of law or express or implied contract. Any claim to a lien or encumbrance upon
the Building or Premises arising in connection with any such work or respecting
the Premises not performed by or at the request of Landlord shall be null and
void, or at Landlord’s option, shall attach only against Tenant’s interest in
the Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

 

ARTICLE 10

 

INSURANCE

 

10.1       Indemnification and Waiver. Tenant hereby assumes all risk of damage
to property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) other than Landlord’s gross
negligence or willful misconduct and agrees that Landlord, its members,
managers, partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, “Landlord Parties”) shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through Tenant.
Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys’ fees) (collectively “Losses”)
incurred in connection with or arising from any cause in, on or about the
Premises (including, but not limited to, a slip and fall), any acts, omissions
or negligence of Tenant or of any person claiming by, through or under Tenant,
or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in, on or about the Project or any
breach of the terms of this Lease, either prior to, during, or after the
expiration of the Lease Term, provided that the terms of the foregoing indemnity
shall not apply to the negligence or willful misconduct of Landlord. Should
Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant’s occupancy of the Premises, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
without limitation, its actual professional fees such as reasonable appraisers’,
accountants’ and attorneys’ fees. The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability arising in connection with any event occurring prior to such
expiration or termination.

 

10.2       Tenant’s Compliance With Landlord’s Fire and Casualty Insurance.
Tenant shall, at Tenant’s expense, comply with all Tenant’s insurance company
requirements pertaining to the use of the Premises and with all of Landlord’s
insurance company requirements pertaining to the use of the Premises but only
after Landlord has notified Tenant of such requirements. If Tenant’s conduct or
use of the Premises causes any increase in the premium for such insurance
policies then Tenant shall reimburse Landlord for any such increase. Tenant, at
Tenant’s expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.

 

 26 

 

 

10.3       Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts.

 

10.3.1           Commercial General Liability Insurance on an occurrence form,
covering the insured against claims of bodily injury, personal injury and
property damage (including loss of use thereof) arising out of Tenant’s
operations, including broad form contractual liability and products and
completed operations coverage, for limits of liability (which limits
requirements may be met by use of a commercial umbrella policy) on a per
location basis of not less than:

 

Bodily Injury and $5,000,000 each occurrence Property Damage Liability
$5,000,000 annual aggregate     Personal Injury Liability $5,000,000 each
occurrence   $5,000,000 annual aggregate   0% Insured’s participation

 

10.3.2           Property Insurance covering (i) all office furniture, business
and trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant, (ii) the “Tenant Improvements,”
as that term is defined in the Tenant Work Letter, and any other improvements
which exist in the Premises as of the Lease Commencement Date (excluding the
Base Building) (the “Original Improvements”), and (iii) all other improvements,
alterations and additions to the Premises. Such insurance shall be written on a
special form cause of loss (or “all risks” of physical loss or damage) basis,
for the full replacement cost value (subject to reasonable deductible amounts)
new without deduction for depreciation of the covered items and in amounts that
meet any co-insurance clauses of the policies of insurance and shall include
coverage for damage or other loss caused by fire or other peril including, but
not limited to, vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage, bursting or stoppage of pipes, explosion and
the value of the Tenant Improvements.

 

10.3.3           Business Income Interruption for one (1) year plus Extra
Expense insurance in such amounts as will reimburse Tenant for actual direct or
indirect loss of earnings attributable to the risks outlined in Section 10.3.2
above.

 

10.3.4           Worker’s Compensation and Employer’s Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.

 

10.4       Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. Such insurance shall (i) name Landlord, and any other
party the Landlord so specifies, as an additional insured or loss payee, as
applicable, including Landlord’s managing agent, if any; (ii) be issued by an
insurance company having a rating of not less than A:X in Best’s Insurance Guide
or which is otherwise acceptable to Landlord and licensed to do business in the
State of Illinois; (iii) be primary insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-contributing
with any insurance requirement of Tenant; and (iv) be in form and content
reasonably acceptable to Landlord. Tenant shall deliver said certificates
thereof to Landlord on or before the Lease Commencement Date and at least thirty
(30) days before the expiration dates thereof. In the event Tenant shall fail to
procure such insurance, or to deliver such policies or certificate, Landlord
may, at its option, procure such policies for the account of Tenant, and the
cost thereof shall be paid to Landlord within five (5) days after delivery to
Tenant of bills therefor. Tenant shall notify Landlord of any cancellation or
change in coverage within five (5) business days after it has notice thereof.

 

10.5       Subrogation. Landlord and Tenant intend that their respective
property loss risks shall be borne by reasonable insurance carriers to the
extent above provided, and Landlord and Tenant hereby agree to look solely to,
and seek recovery only from, their respective insurance carriers in the event of
a property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses and any deductibles under such policies, and waive all
rights of subrogation of their respective insurers. The parties agree that their
respective insurance policies are now, or shall be, endorsed such that the
waiver of subrogation shall not affect the right of the insured to recover
thereunder, so long as no material additional premium is charged therefor.

 

 27 

 

 

10.6       Additional Insurance Obligations. Tenant shall carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably requested by Landlord, but in no event in excess of the amounts
and types of insurance then being required by landlords of buildings comparable
to and in the vicinity of the Building.

 

ARTICLE 11

 

DAMAGE AND DESTRUCTION

 

11.1       Repair of Damage to Premises by Landlord. Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other applicable laws or by the holder of a
mortgage on the Building or Project or any other modifications to the Common
Areas deemed desirable by Landlord, which are consistent with the character of
the Project, provided that access to the Premises and any common restrooms
serving the Premises shall not be materially impaired. Upon the occurrence of
any damage to the Premises, upon notice (the “Landlord Repair Notice”) to Tenant
from Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.3 of this Lease, and Landlord shall repair any injury
or damage to the Tenant Improvements and the Original Improvements installed in
the Premises and shall return such Tenant Improvements and Original Improvements
to their original condition; provided that if the cost of such repair by
Landlord exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord’s commencement of repair
of the damage. In the event that Landlord does not deliver the Landlord Repair
Notice within sixty (60) days following the date the casualty becomes known to
Landlord, Tenant shall, at its sole cost and expense, repair any injury or
damage to the Tenant Improvements and the Original Improvements installed in the
Premises and shall return such Tenant Improvements and Original Improvements to
their original condition. Whether or not Landlord delivers a Landlord Repair
Notice, prior to the commencement of construction, Tenant shall submit to
Landlord, for Landlord’s review and approval, all plans, specifications and
working drawings relating thereto, and Landlord shall select the contractors to
perform such improvement work. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises or
Common Areas necessary to Tenant’s occupancy, and the Premises are not occupied
by Tenant as a result thereof, then during the time and to the extent Tenant
cannot reasonably conduct business in the Premises, the Rent shall be abated in
proportion to the ratio that the amount of rentable square feet of the Premises
which is unfit for occupancy for the purposes permitted under this Lease bears
to the total rentable square feet of the Premises. In the event that Landlord
shall not deliver the Landlord Repair Notice, Tenant’s right to rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith.

 

 28 

 

 

11.2       Landlord’s Option to Repair. Notwithstanding the terms of Section
11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises, Building and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the Building or Project shall be damaged by fire or other casualty or
cause, whether or not the Premises are affected, and one or more of the
following conditions is present: (i) in Landlord’s reasonable judgment, repairs
cannot reasonably be completed within one hundred eighty (180) days after the
date of discovery of the damage (when such repairs are made without the payment
of overtime or other premiums); (ii) the holder of any mortgage on the Building
or Project or ground lessor with respect to the Building or Project shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground lease, as the case may be; (iii)
the damage is not fully covered by Landlord’s insurance policies; (iv) Landlord
decides to rebuild the Building or Common Areas so that they will be
substantially different structurally or architecturally; (v) the damage occurs
during the last twelve (12) months of the Lease Term as it may have been
extended pursuant to Section 2.2; or (vi) any owner of any other portion of the
Project, other than Landlord, does not intend to repair the damage to such
portion of the Project; provided, however, that if Landlord does not elect to
terminate this Lease pursuant to Landlord’s termination right as provided above,
and the repairs cannot, in the reasonable opinion of Landlord, be completed
within one hundred eighty (180) days after being commenced, Tenant may elect, no
earlier than sixty (60) days after the date of the damage and not later than
ninety (90) days after the date of such damage, to terminate this Lease by
written notice to Landlord effective as of the date specified in the notice,
which date shall not be less than thirty (30) days nor more than sixty (60) days
after the date such notice is given by Tenant. Notwithstanding the provisions of
this Section 11.2; Tenant shall have the right to terminate this Lease under
this Section 11.2 only if each of the following conditions is satisfied: (a) the
damage to the Project by fire or other casualty was not caused by the gross
negligence or intentional act of Tenant (or its partners or subpartners if
Tenant is a partnership) and their respective officers, agents, servants,
employees, and independent contractors; (b) Tenant is not then in default under
this Lease; (c) as a result of the damage, Tenant cannot reasonably conduct
business from the Premises; and, (d) as a result of the damage to the Project,
Tenant does not occupy or use a material portion of the Premises.

 

11.3       Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the State of Illinois, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any other statute or regulation, now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises, the Building or the Project.

 

ARTICLE 12

 

NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

 29 

 

 

ARTICLE 13

 

CONDEMNATION

 

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of a substantial
portion of the Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired for a period in excess of
one hundred eighty (180) days, Tenant shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
termination. If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be proportionately abated. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate nor
shall Gross Rent abate but Tenant shall be entitled to receive the entire award
made in connection with any such temporary taking. The terms and conditions of
this Article 13. not general principles of law or any contrary provisions of
Illinois law, shall govern the rights and obligations of Landlord and Tenant
with respect to the condemnation of all or any portion of the Project, and
Tenant and Landlord hereby waive such contrary provisions of such laws.

 

ARTICLE 14

 

ASSIGNMENT AND SUBLETTING

 

14.1        Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, if any, in connection
with such Transfer, the name and address of the proposed Transferee, and a copy
of all existing executed and/or proposed documentation pertaining to the
proposed Transfer, including all existing operative documents to be executed to
evidence such Transfer or the agreements incidental or related to such Transfer,
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, business credit and personal references and
history of the proposed Transferee and any other information reasonably required
by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space, and (v) an
executed estoppel certificate from Tenant in the form attached hereto as Exhibit
E. Except as otherwise set forth herein, any Transfer made without Landlord’s
prior written consent shall, at Landlord’s option, be null, void and of no
effect, and shall, at Landlord’s option, constitute a default by Tenant under
this Lease. Whether or not Landlord consents to any proposed Transfer, Tenant
shall pay to Landlord the applicable Consent Fees, within thirty (30) days after
written request by Landlord.

 

14.2       Landlord’s Consent. Landlord shall not unreasonably withhold or delay
its consent to any proposed sublease of the Subject Space or assignment of the
Lease to the Transferee on the terms specified in the Transfer Notice. Without
limitation as to other reasonable grounds for withholding consent, the parties
hereby agree that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply:

 

 30 

 

 

14.2.1         The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;

 

14.2.2           The Transferee intends to use the Subject Space for purposes
which are not permitted under this Lease;

 

14.2.3           The Transferee is either a governmental agency or
instrumentality thereof;

 

14.2.4           The Transferee is not a party of reasonable financial worth
and/or financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

 

14.2.5           The proposed Transfer would cause a violation of another lease
for space in the Project, or would give an occupant of the Project a right to
cancel its lease;

 

14.2.6           The proposed Transferee is a tenant, subtenant, licensee or
other occupant of the Building or the Project or has leased, subleased or
otherwise occupied the Building or the Project in the immediately prior twelve
(12) moths; or

 

14.2.7           Either the proposed Transferee, or any person or entity which
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed Transferee, (i) occupies space in the Project at the time of
the request for consent, or (ii) is negotiating with Landlord or has negotiated
with Landlord during the six (6) month period immediately preceding the date
Landlord receives the Transfer Notice, to lease space in the Project.

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedy shall be a declaratory judgment and an
injunction for the relief sought, and Tenant hereby waives all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf and, to the extent permitted under all applicable laws,
on behalf of the proposed Transferee.

 

14.3       Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred. In determining the Transfer Premium there shall also be deducted
(i) in the case of an assignment, the reasonable third-party brokerage fees,
legal fees and architectural fees and improvement allowances paid or to be paid
by Tenant in connection with such transfer (“Transaction Costs” and (ii) in the
case of a sublease the monthly amortized amount of Transaction Costs which costs
shall be deemed amortized, on a straight-line basis, over the term of the
sublease. “Transfer Premium” shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer. The determination of the amount of Landlord’s
applicable share of the Transfer Premium shall be made on a monthly basis as
rent or other consideration is received by Tenant under the Transfer.

 

 31 

 

 

14.4       Landlord’s Option as to Subject Space. Notwithstanding anything to
the contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or more than thirty percent (30%) of the Premises for eighty
percent (80%) or more of the remaining Term, Tenant shall give Landlord notice
(the “Intention to Transfer Notice”) of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined). The Intention to Transfer Notice shall specify the portion of
and amount of rentable square feet of the Premises which Tenant intends to
Transfer (the “Contemplated Transfer Space”), the contemplated date of
commencement of the Contemplated Transfer (the “Contemplated Effective Date”),
and the contemplated length of the term of such contemplated Transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space. Thereafter, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of any
Intention to Transfer Notice, to recapture the Contemplated Transfer Space. Such
recapture shall cancel and terminate this Lease with respect to such
Contemplated Transfer Space as of the Contemplated Effective Date in the same
manner as though such date was the Lease Expiration Date. In the event of a
recapture by Landlord, if this Lease shall be canceled with respect to less than
the entire Premises, (i) the Rent reserved herein shall be prorated on the basis
of the number of rentable square feet retained by Tenant in proportion to the
number of rentable square feet contained in the Premises, (ii) Tenant shall be
responsible for erecting demising walls, separating utilities and systems and
constructing any required Building corridors and (iii) this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same. If Landlord
declines, or fails to elect in a timely manner, to recapture such Contemplated
Transfer Space under this Section 14.4, then, subject to the other terms of this
Article 14, for a period of nine (9) months (the “Nine Month Period”) commencing
on the last day of such thirty (30) day period, Landlord shall not have any
right to recapture the Contemplated Transfer Space with respect to any Transfer
made during the Nine Month Period, provided that any such Transfer is
substantially on the terms set forth in the Intention to Transfer Notice, and
provided further that any such Transfer shall be subject to the remaining terms
of this Article 14. If such a Transfer is not so consummated within the Nine
Month Period (or if a Transfer is so consummated, then upon the expiration of
the term of any Transfer of such Contemplated Transfer Space consummated within
such Nine Month Period), Tenant shall again be required to submit a new
Intention to Transfer Notice to Landlord with respect any contemplated Transfer,
as provided above in this Section 14.4.

 

14.5       Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord’s request a complete statement, certified by
an independent certified public accountant, or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord’s consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof. If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than five percent (5%), Tenant shall pay
Landlord’s costs of such audit.

 

14.6       Additional Transfers. For purposes of this Lease, the term “Transfer”
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

 

 32 

 

 

14.7       Occurrence of Default. Any Transfer hereunder shall be subordinate
and subject to the provisions of this Lease, and if this Lease shall be
terminated during the term of any Transfer, Landlord shall have the right to:
(i) treat such Transfer as cancelled and repossess the Subject Space by any
lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in default
under this Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent
and attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

 

14.8       Permitted Transfers. Notwithstanding anything to the contrary
contained in this Article 14, (i) an assignment or subletting of all or a
portion of the Premises to an affiliate of Tenant (an entity which is controlled
by, controls, or is under common control with, Tenant), or (ii) an assignment of
the Lease to an entity acquiring substantially all the assets or ownership
interests of Tenant or into which Tenant is merged or consolidated, shall not
require the consent of Landlord and the provisions of Section 14.1, Section
14.2, Section 14.3 and Section 14.4 shall not apply to such Transfer, provided
that (x) Tenant notifies Landlord of any such assignment or sublease prior to
its effective date and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such assignment or
sublease or such affiliate, (y) such assignment or sublease is not a subterfuge
by Tenant to avoid its obligations under this Lease, and (z) in the case of an
assignment described in (ii) above, the Transferee, after the assignment has a
tangible net worth at least equal to the tangible net worth of Tenant as of the
date of this Lease. Control,” as used in this Section 14.8, shall mean the
ownership, directly or indirectly, of at least fifty-one percent (51%) of the
voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity. Any Transferee of a Transfer permitted under
this Section 14.8 is here in a “Permitted Transferee”.

 

ARTICLE 15

 

SURRENDER OF PREMISES: OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

 

15.1       Surrender of Premises. No act or thing done by Landlord or any agent
or employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not constitute a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

 

15.2       Removal of Tenant Property by Tenant. Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in the same order and condition as on the completion of the
Tenant Improvements and as thereafter improved by Landlord and/or Tenant, except
for (i) reasonable wear and tear, and (ii) repairs which are specifically made
the responsibility of Landlord hereunder excepted. Upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, any Alterations or Tenant
Improvements which Landlord designated for removal upon approval of the plans
for such Alteration or Tenant Improvements, and such items of furniture,
equipment, business and trade fixtures, free-standing cabinet work, movable
partitions and other articles of personal property owned by Tenant or installed
or placed by Tenant at its expense in the Premises, and such similar articles of
any other persons claiming under Tenant, as Landlord may, in its sole
discretion, require to be removed, and Tenant shall repair at its own expense
all damage to the Premises and Building resulting from such removal.

 

 33 

 

 

ARTICLE 16

 

HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term. If Tenant holds over after the
expiration of the Lease Term or earlier termination thereof, without the express
or implied consent of Landlord, such tenancy shall be deemed to be a tenancy by
sufferance only, and shall not constitute a renewal hereof or an extension for
any further term. In either case, Rent shall be payable at a monthly rate equal
to one hundred fifty percent (150%) of the Rent applicable during the last
rental period of the Lease Term under this Lease. Such month-to-month tenancy or
tenancy by sufferance, as the case may be, shall be subject to every other
applicable term, covenant and agreement contained herein. Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Premises within thirty (30) days after the termination or expiration of this
Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender and
any lost profits to Landlord resulting therefrom.

 

ARTICLE 17

 

ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of Exhibit
E, attached hereto (or such other form as may be required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee. Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the Project.
Tenant shall execute and deliver whatever other instruments may be reasonably
required for such purposes. At any time during the Lease Term in connection with
a sale or financing of the Project or an Event of Default exists, Landlord may
require Tenant to provide Landlord with a current financial statement and
financial statements of the two (2) years prior to the current financial
statement year. Such statements shall be prepared in accordance with generally
accepted accounting principles and shall be certified by the chief financial
officer of Tenant. If Tenant is not a public reporting entity, Landlord shall
endeavor to ensure that all financial statements furnished by Tenant are kept
confidential by Landlord and any Mortgagee, prospective purchaser, consultant,
advisor or agent that may receive the same, and that such statements are used
only for the purpose of assessing the credit-worthiness of Tenant as a tenant of
the Building. Failure of Tenant to timely execute, acknowledge and deliver such
estoppel certificate or other instruments shall constitute an acceptance of the
Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception.

 

 34 

 

 

ARTICLE 18

 

SUBORDINATION

 

18.1         Subordination and Attornment. This Lease shall be subject and
subordinate to all present and future ground or underlying leases of the
Building or Project and to the lien of any mortgage, trust deed or other
encumbrances now or hereafter in force against the Building or Project or any
part thereof, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages, trust deeds or other encumbrances, or the lessors
under such ground lease or underlying leases, require in writing that this Lease
be superior thereto. Tenant covenants and agrees in the event any proceedings
are brought for the foreclosure of any such mortgage or deed in lieu thereof (or
if any ground lease is terminated), to attorn, without any deductions or set-
offs whatsoever, to the lienholder or purchaser or any successors thereto upon
any such foreclosure sale or deed in lieu thereof (or to the ground lessor), if
so requested to do so by such purchaser or lienholder or ground lessor, and to
recognize such purchaser or lienholder or ground lessor as the lessor under this
Lease, except that such lienholder, purchaser or ground lessor shall not be (i)
liable for any act or omission of Landlord; (ii) subject to any defense, claim,
counterclaim, set-off or offsets which Tenant may have against Landlord; (iii)
bound by any prepayment of Rent to Landlord made more than one month prior to
its due date; (iv) bound by any obligation to make any payment to Tenant which
was required to be made prior to the time such successor landlord succeeded to
Landlord’s interest; (v) bound by any modification, amendment or renewal, or
termination of this Lease made without lienholder or ground lessor’s consent;
(vi) liable for the return or repayment of the Letter of Credit or any cash
security deposit, unless the Letter of Credit or cash security deposit actually
is paid to such lienholder purchaser or ground lessor; or (vii) obligated to
perform any improvements to the Project, Building or Premises, provide monies
for improvements to the Premises or to expend monies in excess of insurance
proceeds or condemnation awards to restore the Premises, Building or Project
after a casualty or condemnation. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten business (10)
days of request by Landlord, execute such further instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease to any such mortgages, trust deeds, ground leases
or underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

 

18.2         Nondisturbance. As a condition of Tenant’s agreement to subordinate
this Lease pursuant to Section 18.1, Landlord shall obtain from the holder of
each future Mortgage or lessor under a future Ground Lease in recordable form
and in the standard form customarily employed by such holder or lessor pursuant
to which such holder or lessor shall agree that if and so long as no Event of
Default hereunder shall have occurred and be continuing, the leasehold estate
granted to Tenant and the rights of Tenant pursuant to this Lease to possession
of the Premises shall not be terminated by any action which such holder may take
to foreclose any such Mortgage, or which such lessor shall take to terminate
such Ground Lease, as applicable, and that any successor landlord shall
recognize this Lease as being in full force and effect as if it were a direct
lease between such successor landlord and Tenant upon all of the terms,
covenants, conditions and options granted to Tenant under this Lease, except as
otherwise provided in Section 18.1 (any such agreement, a “Non-Disturbance
Agreement”). Landlord shall use reasonable efforts to (but without the
obligation to expend monies) obtain a Non-Disturbance Agreement from the holder
of the current Mortgage, in the form customarily used by such holder, but
Landlord’s failure to obtain such Non-Disturbance Agreement shall not be a
condition of this Lease or release Tenant from any obligation hereunder. Tenant
shall pay all costs or other fees charged by the holder of a Mortgage as ground
lessor of a Ground Lease for the preparation and delivery of a Non-Disturbance
Agreement.

 

ARTICLE 19

 

DEFAULTS; REMEDIES

 

19.1         Events of Default. The occurrence of any of the following shall
constitute an Event of Default of this Lease by Tenant:

 

19.1.1           Any failure by Tenant to pay any Rent or any other charge
required to be paid under this Lease, or any part thereof, when due unless such
failure is cured within ten (10) business days after notice; or

 

19.1.2           Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this Section
19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default
within such ninety (90) days; or

 

 35 

 

 

19.1.3           Abandonment or vacation of all of the Premises by Tenant and
failure to pay Rent; or

 

19.1.4           The failure by Tenant to observe or perform according to the
provisions of Article 5. Article 14, Article 17 or Article 18 of this Lease
where such failure continues for more than five (5) business days after notice
from Landlord; or

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 

19.2         Remedies Upon Default. Upon the occurrence of any Event of Default
by Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

 

19.2.1           Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

 

(i)          all accrued and unpaid rent through the date of termination, plus

 

(ii)         the amount by which the unpaid rent for the balance of the Lease
Term exceeds the amount of such rental loss that could have been reasonably
avoided; plus

 

(iii)        any other amount necessary to compensate Landlord for all other
damages directly caused by Tenant’s failure to perform its obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums required to be paid by Tenant pursuant to the terms of this Lease,
whether to Landlord or to others.

 

19.2.2           Terminate Tenant’s right of possession, without terminating
this Lease or releasing Tenant from its obligations hereunder, and enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, by any lawful
means. Upon and after such entry, Landlord shall, to the to the extent expressly
required under then applicable law, take reasonable measure to mitigate damages
recoverable against Tenant and may, but shall not be obligated to, relet all or
any portion of the Premises for the account of Tenant for such time and upon
such terms as Landlord, in its reasonable discretion, shall determine, and
Landlord shall not be required to accept any individual or entity offered by
Tenant or to observe any instructions given by Tenant about such reletting. In
any such case, Landlord may make reasonable repairs, alterations and additions
in or to the Premises, and redecorate the same to the extent deemed by Landlord
necessary or desirable. In the event of any such subletting, rents received by
Landlord from such subletting shall be applied (i) first, to the payment of the
costs of maintaining, preserving, altering and preparing the Premises for
subletting, the other costs of subletting, including, without limitation,
brokers’ commissions, attorneys’ fees and expenses of removal of Tenant’s
personal property, trade fixtures and Alterations; (ii) second, to the payment
rent then due and payable hereunder; and (iii) third, to the payment of future
rent as the same may become due and payable hereunder. If the rents received by
Landlord from such subletting, after application as provided above, are
insufficient in any month to pay the rent due and payable hereunder for such
month, Tenant shall pay such deficiency to Landlord monthly upon demand. Tenant
shall not be entitled to any rents received by Landlord in excess of the rent
provided for in this Lease. Notwithstanding any such subletting for Tenant’s
account without termination, Landlord may at any time thereafter, by written
notice to Tenant, elect to terminate this Lease pursuant to Section 19.1.2 above
or otherwise by virtue of a previous default.

 

 36 

 

 

19.2.3           Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, above, or any
law or other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

 

19.3         Subleases of Tenant. Whether or not Landlord elects to terminate
this Lease on account of any Event of Default by Tenant, as set forth in this
Article 19. Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. In the event of Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.

 

19.4         Efforts to Relet. No re-entry or repossession, repairs,
maintenance, changes, alterations and additions, reletting, appointment of a
receiver to protect Landlord’s interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant’s obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant. Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.

 

ARTICLE 20

 

COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent and on keeping, observing and
performing all the other terms, covenants, conditions, provisions and agreements
herein contained on the part of Tenant to be kept, observed and performed,
shall, during the Lease Term, peaceably and quietly have, hold and enjoy the
Premises subject to the terms, covenants, conditions, provisions and agreements
hereof without interference by any persons lawfully claiming by or through
Landlord. The foregoing covenant is in lieu of any other covenant express or
implied.

 

ARTICLE 21

 

LETTER OF CREDIT

 

21.1         Deposit and Application. Concurrently with Tenant’s execution of
the Lease, Tenant shall deposit with Landlord a letter of credit in the Letter
of Credit Amount set forth in Section 7 of the Summary and meeting the
requirements of Section 21.2 (the “Letter of Credit”), as security for the
faithful performance and observance by Tenant of the terms, covenants and
conditions of this Lease. If an Event of Default occurs or if Tenant fails to
pay any Rent as and when due, Landlord may draw on the Letter of Credit or apply
or retain any cash security deposit, in whole or in part, to the extent required
for the payment of (a) any Rent due from Tenant, (b) any sum which Landlord may
expend or may be required to expend by reason of the Event of Default, and (c)
any damages to which Landlord is entitled pursuant to this Lease. If Landlord
applies, retains or draws any part of the Letter of Credit, Tenant, upon demand,
shall deposit with Landlord, an additional Letter of Credit or amendment to the
existing Letter of Credit in the amount so applied, retained or drawn so that
Landlord shall have the full amount of the Letter of Credit available at all
times during the Term.

 

 37 

 

 

21.2         Letter of Credit. The Letter of Credit shall be in the form of an
irrevocable and unconditional negotiable standby letter of credit payable in the
City of Chicago, Illinois, running in favor of Landlord and issued by a solvent,
nationally recognized bank with a long term rating of A2 or higher by Moody’s
Investor Services, Inc. (“Moody’s”), (or the equivalent rating by Standard and
Poor’s Rating Group or Fitch Ratings Ltd.), under the supervision of the
Commissioner of Banks and Real Estate of the State of Illinois, or a national
banking association. The form and terms of the Letter of Credit and the bank
issuing the same (the “Bank”) shall be acceptable to Landlord, in Landlord’s
sole discretion. The form of Letter of Credit attached hereto as Exhibit G is
acceptable to Landlord. Tenant shall not assign or encumber the Letter of Credit
or any part thereof and neither Landlord not its successors or assigns will be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. In addition to the draw rights described in Section 21.1, Landlord
shall have the right to draw down an amount up to the face amount of the Letter
of Credit if any of the following shall have occurred or be applicable: (1) (i)
Tenant files a voluntary petition in bankruptcy or insolvency, (ii) files a
petition or answer in an action seeking any reorganization, liquidation,
dissolution or similar relief under any present or future federal bankruptcy act
or any other present or future applicable federal, state or other statute or
law, (iii) makes or suffers an assignment for the benefit of creditors, (iv)
seeks or consents to or acquiesces in or suffers the appointment of any trustee,
receiver, liquidator or other similar official for Tenant or for all or any part
of Tenant’s property or (v) is adjudicated a bankrupt or insolvent (a
“Bankruptcy Event”); or (2) the Bank has notified Landlord that the Letter of
Credit will not be renewed or extended beyond its then expiration date if such
date occurs prior to the one hundred twentieth (120th) day after the Expiration
Date (“LC Expiration Date”) or (3) the long term rating of the Bank has been
reduced to Baa2 or lower by Moody’s (or the equivalent rating by Standard and
Poor’s Rating Group or Fitch Ratings Ltd), and Tenant fails to deliver to
Landlord a new Letter of Credit from another Bank meeting the requirements of
this Section 21.2 within ten (10) business days after notice from Landlord or
(4) the Term is extended or renewed and Tenant fails to deliver a new Letter of
Credit that complies with the provision of this Section 21.2 or an amendment to
the existing Letter of Credit extending the latest expiration date of the Letter
of Credit to the date one hundred twenty (120) days after the last day of the
extended Term no later than forty-five (45) days prior to the then expiration
date of the Letter of Credit. Tenant agrees not to interfere in any way with
payment to Landlord of the proceeds of the Letter of Credit, either prior to or
following a draw by Landlord of any portion of the Letter of Credit, so long as
such Landlord request for payment is made in accordance with this Lease. If
Landlord presents the Letter of Credit to the Bank in accordance with the terms
of this Article 21, the proceeds of the Letter of Credit may be applied by
Landlord against any Rent payable by Tenant under this Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered and
is entitled to pursuant to this Lease. Any unused proceeds shall constitute a
cash security deposit under Section 21.1.

 

21.3         Terms for Return of Letter of Credit. Landlord shall return the
Letter of Credit or any cash security deposit to Tenant within thirty (30) days
after the Expiration Date, the delivery of possession of the Premises to
Landlord in the manner required by this Lease and payment of all Rent due under
this Lease. Upon a Property Transfer, as such term is defined in Section 29.5,
or any financing of Landlord’s interest in the Project, Landlord shall have the
right to transfer the Letter of Credit or cash security deposit to its
transferee or lender at no cost to Landlord. Tenant shall look solely to the new
landlord or lender for the return of such Letter of Credit or cash security
deposit and the provisions hereof shall apply to every transfer or assignment of
the Letter of Credit or cash security deposit.

 

21.4         Reduction of Letter of Credit Amount. Subject to the provisions of
this Section 21.4, the Letter of Credit Amount shall be reduced pursuant to the
following schedule:

 

Reduction Date  Reduced Letter of Credit Amount  1st Day Lease Year 3  $660,000 
1st Day Lease Year 4  $435,000  1st Day Lease Year 5  $288,000  1st Day Lease
Year 6  $190,000  1st Day Lease Year 7  $125,000 

 

 38 

 

 

Each reduction shall occur as follows: (a) if Landlord has drawn on the Letter
of Credit and is holding unused proceeds as a cash security deposit, then
Landlord shall, within ten (10) business days following notice by Tenant to
Landlord that Tenant is entitled to reduce the Letter of Credit Amount pursuant
to this Section 21.4, deliver to Tenant the lesser of (i) amount by which the
Letter of Credit Amount is reduced, and (ii) the amount of the cash security
deposit held by Landlord and (b) if the reduction in the Letter of Credit Amount
was not satisfied pursuant to clause (a), Tenant shall deliver to Landlord
either a consent to an amendment to the Letter of Credit (which amendment must
be reasonably acceptable to Landlord in all respects) reducing the amount of the
Letter of Credit by the remaining amount of the permitted reduction, and
Landlord shall execute such consent and such other documents as are reasonably
necessary to reduce the amount of the Letter of Credit in accordance with the
terms hereof. If Tenant delivers to Landlord a consent to an amendment to the
Letter of Credit, Landlord shall, within ten (10) business days, either (A)
provide its reasonable objections to such amendment or (B) execute such consent
in accordance with the terms hereof. The Letter of Credit Amount shall be
reduced pursuant to this Section 21.4 only if the following conditions are
satisfied on the Reduction Date and as of the date of Tenant’s request such
reduction (i) Landlord is holding in the form of a Letter of Credit and/or a
cash security deposit the then applicable Letter of Credit Amount, (ii) Tenant
has paid all Rent then due Landlord, and (iii) no uncured Event of Default
exists.

 

ARTICLE 22

 

SUBSTITUTION OF OTHER PREMISES

 

Intentionally Deleted.

 

ARTICLE 23

 

SIGNS

 

23.1         Full Floors. Provided all signs are in keeping with the quality,
design and style of the Building and Project, Tenant, if the Premises comprise
an entire floor of the Building, at its sole cost and expense, may install
identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building.

 

23.2         Multi-Tenant Floors. If other tenants occupy space on the floor on
which the Premises is located, Tenant’s identifying signage shall be provided by
Landlord, at Tenant’s cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord’s then-current Building standard signage program.

 

23.3         Prohibited Signage and Other Items. Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant. Tenant may not install any signs on the exterior or roof
of the Project or the Common Areas. Any signs, window coverings, or blinds (even
if the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion.

 

23.4         Building Directory. A building directory will be located in the
lobby of the Building and Tenant’s name, the name of Tenant’s departments and
officers shall be included in the directory.

 

23.5         Mezzanine Signage. Provided the initial Tenant named herein or a
Permitted Transferee occupies at least eighty percent (80%) of the Premises,
Tenant shall be permitted to install a sign with its name on the north wall of
the elevator lobby serving the Premises at the mezzanine level of the Building.
The location, size, design and manner of attachment of such signs shall be
reasonably acceptable to Landlord and Tenant. Upon termination of this Lease,
termination of Tenant’s possession of the Premises, or Tenant’s failure to
satisfy the occupancy requirement set forth above, Tenant shall remove the
elevator lobby signs and repair and restore any damage to the elevator lobby
walls to the condition existing prior to the installation of such signs,
reasonable wear and tear excepted. No tenant that leases less rentable square
feet in the same elevator bank as Tenant shall be permitted to install signage
(i) above Tenant’s sign or (ii) with letters larger than Tenant’s sign. The
preceding sentence shall not apply to signs in existence as of the date of this
Lease.

 

 39 

 

 

ARTICLE 24

 

COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (“Laws”). At its sole cost and
expense, Tenant shall promptly comply with all such governmental measures.
Without limitation of the foregoing, Tenant shall comply with all applicable
Laws relating to the reporting of burned out exit lights and maintenance of fire
extinguishers within the Premises. Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations. Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Premises as are required to
comply with the governmental rules, regulations, requirements or standards
described in this Article 24. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.

 

ARTICLE 25

 

LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee on the date when such Rent or other
sum is due, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the overdue amount plus any reasonable attorneys’ fees incurred
by Landlord by reason of Tenant’s failure to pay Rent and/or other charges when
due hereunder; provided however, once per calendar year, such late charge shall
not accrue unless such overdue amount remains unpaid five (5) business days
after receipt of written notice thereof from Landlord. The late charge shall be
deemed Additional Rent and the right to require it shall be in addition to all
of Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within five (5) days after the date
they are due shall bear interest from the date when due until paid at a rate per
annum equal to the lesser of (i) the “Interest Rate,” as that term is defined in
Section 4.2.4, above, and (ii) the highest rate permitted by applicable law.

 

ARTICLE 26

 

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

26.1         Landlord’s Cure. All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any reduction of Rent, except to the extent,
if any, otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, Landlord may, but shall not be obligated to, make
any such payment or perform any such act on Tenant’s part without waiving its
rights based upon any default of Tenant and without releasing Tenant from any
obligations hereunder, (a) immediately, and without notice, in the case of
emergency or if the default (i) materially interferes with the use by any other
tenant of the Building, (ii) materially interferes with the efficient operation
of the Building, (iii) results in a violation of any applicable laws, or (iv)
results or will result in a cancellation of any insurance policy maintained by
Landlord, and (b) in any other case if such default continues for 15 days after
the date Landlord gives notice of Landlord’s intention to perform the defaulted
obligation.

 

26.2         Tenant’s Reimbursement. Except as may be specifically provided to
the contrary in this Lease, Tenant shall pay to Landlord, upon delivery by
Landlord to Tenant of statements therefor: (i) sums equal to actual out of
pocket expenditures reasonably made by Landlord in connection with the remedying
by Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease; and (iii) sums equal to all actual out of pocket
reasonable expenditures made and obligations incurred by Landlord in enforcing
or attempting to enforce any rights of Landlord under this Lease, including,
without limitation, all reasonable legal fees. Tenant’s obligations under this
Section 26.2 shall survive the expiration or sooner termination of the Lease
Term.

 

 40 

 

 

ARTICLE 27

 

ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times and upon at least 24 hours
prior written notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers or, during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility (to the extent
applicable pursuant to then applicable law); or (iv) alter, improve or repair
the Premises or the Building, or for structural alterations, repairs or
improvements to the Building or the Building’s systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform. Landlord may make any such entries without the
abatement of Rent, except as otherwise provided in this Lease, and may take such
reasonable steps as required to accomplish the stated purposes. For each of the
above purposes, Landlord shall at all times have a key with which to unlock all
the doors in the Premises, excluding Tenant’s vaults, safes and special security
areas designated in advance by Tenant. In an emergency, Landlord shall have the
right to use any means that Landlord may reasonably deem proper to open the
doors in and to the Premises. Any entry into the Premises by Landlord in the
manner hereinbefore described shall not be deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an actual or constructive
eviction of Tenant from any portion of the Premises. No provision of this Lease
shall be construed as obligating Landlord to perform any repairs, alterations or
decorations except as otherwise expressly agreed to be performed by Landlord
herein. Notwithstanding anything to the contrary contained herein, in any entry
by Landlord pursuant to this Article 27, other than in cases of emergency as
described hereof, Landlord shall use reasonable efforts to minimize disruption
of Tenant’s business.

 

ARTICLE 28

 

ATTORNEYS’ FEES

 

In the event that either Landlord or Tenant should bring suit for the possession
of the Premises, for the recovery of any sum due under this Lease, or because of
the breach of any provision of this Lease or for any other relief against the
other, then all reasonable, actual out-of-pocket costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

 

ARTICLE 29

 

MISCELLANEOUS PROVISIONS

 

29.1         Terms: Captions. All words used herein including “Landlord” and
“Tenant” shall include whenever the circumstances or context require the plural
as well as the singular. The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed. The words “include”, “includes”, or “including” as
used herein shall be deemed to be followed by the words “without limitation”.
This Lease shall be interpreted and enforced without the aid of any canon,
custom or rule of law requiring or suggesting construction against the party
drafting or causing the drafting of the provision in question. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

 

 41 

 

 

29.2         Binding Effect. Subject to all other provisions of this Lease, each
of the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

 

29.3         No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

29.4         Modification of Lease. Should any current or prospective mortgagee
or ground lessor for the Building or Project require a modification of this
Lease, which modification will not cause an increased cost or expense to Tenant
or in any other way materially and adversely change the rights and obligations
of Tenant hereunder, then and in such event, Tenant agrees that this Lease may
be so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord, or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.

 

29.5         Transfer of Landlord’s Interest. Tenant acknowledges that Landlord
has the right to transfer all or any portion of its interest in the Project or
Building and in this Lease (a “Property Transfer”), and Tenant agrees that in
the event of any such Property Transfer, Landlord shall automatically be
released from all liability under this Lease and Tenant agrees to look solely to
such transferee for the performance of Landlord’s obligations hereunder after
the date of transfer and such transferee shall be deemed to have fully assumed
and be liable for all obligations of this Lease to be performed by Landlord,
including the return of any Letter of Credit or cash security deposit, and
Tenant shall attorn to such transferee.

 

29.6         Prohibition Against Recording. Except as provided in Section 29.4
of this Lease, neither this Lease, nor any memorandum, affidavit or other
writing with respect thereto, shall be recorded by Tenant or by anyone acting
through, under or on behalf of Tenant.

 

29.7         Landlord’s Title. Landlord’s title is and always shall be paramount
to the title of Tenant. Nothing herein contained shall empower Tenant to do any
act which can, shall or may encumber the title of Landlord.

 

29.8         Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

 

29.9          Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant’s
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

 

29.10        Time of Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

 

29.11        Partial Invalidity. If any term, provision or condition contained
in this Lease shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.12        No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

 

 42 

 

 

29.13        Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the interest of Landlord in the Building. Neither Landlord, nor any of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant. The limitations of liability
contained in this Section 29.13 shall inure to the benefit of Landlord’s and the
Landlord Parties’ present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring but the foregoing shall
not limit Landlord’s liability for damage to Tenant’s physical property or
injuries to persons as otherwise set forth in this Lease.

 

29.14        Entire Agreement. It is understood and acknowledged that there are
no oral agreements between the parties hereto affecting this Lease and this
Lease constitutes the parties’ entire agreement with respect to the leasing of
the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

 

29.15        Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

29.16        Force Maieure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.

 

29.17        Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant
and for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant’s right of occupancy of the Premises after any termination of this
Lease.

 

29.18        Notices. All notices, demands, statements, designations, approvals
or other communications (collectively, “Notices”) given or required to be given
by either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 8 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (i) three (3) days after the date it is posted if sent by Mail, (ii) the
date the telecopy is transmitted, (iii) the date the overnight courier delivery
is made, or (iv) the date personal delivery is made. As of the date of this
Lease, any Notices to Landlord must be sent, transmitted, or delivered, as the
case may be, to the following addresses:

 

 43 

 

 

BFPRU I, LLC

601 West 26th Street

Suite 1275

New York, NY 10001

 

with a copy to:

 

Property Manager

Property Management Office

180 N. Stetson Avenue

Suite 2175

Chicago, IL 60601

 

and with a copy to:

 

Gould & Ratner LLP

222 North LaSalle Street

Suite 800

Chicago, IL 60601

Attention: David M. Arnburg

 

29.19        Joint and Several If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

 

29.20        Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in the State of Illinois and that Tenant has full right and authority
to execute and deliver this Lease and that each person signing on behalf of
Tenant is authorized to do so. In such event, Tenant shall, within fifteen (15)
days after execution of this Lease, deliver to Landlord satisfactory evidence of
such authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant’s state of
incorporation and (ii) qualification to do business in the State of Illinois.

 

29.21        Consent Fees: Standard Administrative Charge.

 

29.21.1         Notwithstanding anything in this Lease to the contrary, if
Tenant directly or indirectly requests Landlord’s consent or approval to any
matter relating to this Lease (e.g., a request for Landlord to subordinate any
of its liens or a request for consent to any Transfer or Alteration), Tenant
shall pay Landlord (collectively, the “Consent Fees”) (a) a fee in the amount of
$1,500.00, plus (b) an amount sufficient to reimburse Landlord for all
out-of-pocket costs payable to third parties and incurred and/or expected to be
incurred in connection with the consent or approval, including, without
limitation, reasonable attorneys’, engineers’, accountants’ or architects’ fees.

 

29.21.2         Notwithstanding anything in this Lease to the contrary, Tenant
shall pay to Landlord, Landlord’s standard administrative charge in connection
with any action taken by Landlord not expressly required to be undertaken by
Landlord pursuant to the terms of this Lease (e.g., in connection with any
construction, improvement, or repair work undertaken by Landlord that is not
expressly required of Landlord pursuant to the terms of this Lease). The
foregoing shall in no way obligate Landlord to undertake any action not
specifically required of Landlord pursuant to the terms of this Lease.

 

 44 

 

 

29.21.3         Landlord shall have no obligation to consider any request for
consent or approval until the appropriate fees (or Landlord’s estimates thereof)
have been paid to Landlord. Further, if Landlord, at Landlord’s sole option,
shall undertake or agree to undertake any action not specifically required of
Landlord pursuant to the terms of this Lease, Landlord shall have no obligation
to commence or complete such action until the appropriate fees (or Landlord’s
estimates thereof) have been paid to Landlord. Tenant’s payment of the fees
hereunder in no way entitles Tenant to Landlord’s consent or approval nor shall
Tenant’s offer to pay the same require Landlord to perform any work not
specifically required of Landlord under this Lease. Notwithstanding the
foregoing, Landlord shall have the right to (i) waive the provisions of this
Section 29.21, and/or (ii) require Tenant to pay Landlord different amounts as
may be required by another provision of this Lease.

 

29.22        Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be
construed and enforced in accordance with the laws of the State of Illinois. IN
ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF ILLINOIS, (II)
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY ILLINOIS LAW, AND (III) IN THE
INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

 

29.23        Submission of Lease. Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of, option for or
option to lease, and it is not effective as a lease or otherwise until execution
and delivery by both Landlord and Tenant.

 

29.24        Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 10 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

 

29.25        Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or, except as expressly provided herein, to any setoff of
the Rent or other amounts owing hereunder against Landlord.

 

29.26        Project or Building Name. Address and Signage. Landlord shall have
the right at any time to change the name and/or address of the Project or
Building and to install, affix and maintain any and all signs on the exterior
and on the interior of the Project or Building as Landlord may, in Landlord’s
sole discretion, desire. Tenant shall not use the name of the Project or
Building or use pictures or illustrations of the Project or Building in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.

 

29.27        Counterparts. This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

 

29.28        Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants.

 

 45 

 

 

29.29        Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Project, the Building and/or the
Premises. Tenant hereby agrees that such Renovations shall in no way constitute
a constructive eviction of Tenant nor, except as provided in Section 6.4,
entitle Tenant to any abatement of Rent. Landlord shall have no responsibility
and shall not be liable to Tenant for any injury to or interference with
Tenant’s business arising from the Renovations, nor shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant’s personal property or improvements
resulting from the Renovations, or for any inconvenience or annoyance occasioned
by such Renovations

 

29.30        Development of the Project.

 

29.30.1         Subdivision. Landlord reserves the right to subdivide all or a
portion of the buildings and Common Areas. Tenant agrees to execute and deliver,
upon demand by Landlord and in the form requested by Landlord, any additional
documents needed to conform this Lease to the circumstances resulting from a
subdivision and any all maps in connection therewith. Notwithstanding anything
to the contrary set forth in this Lease, the separate ownership of any buildings
and/or Common Areas by an entity other than Landlord shall not affect the
calculation of Direct Expenses or Tenant’s payment of Tenant’s Share of Direct
Expenses.

 

29.30.2         The Other Improvements. If portions of the Project or property
adjacent to the Project (collectively, the “Other Improvements”) are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any of the Other Improvements to provide (i) for
reciprocal rights of access, use and/or enjoyment of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and all or any
portion of the Other Improvements, (iii) for the allocation of a portion of the
Direct Expenses to the Other Improvements and the allocation of a portion of the
operating expenses and taxes for the Other Improvements to the Project, (iv) for
the use or improvement of the Other Improvements and/or the Project in
connection with the improvement, construction, and/or excavation of the Other
Improvements and/or the Project, and (v) for any other matter which Landlord
deems necessary. Nothing contained herein shall be deemed or construed to limit
or otherwise affect Landlord’s right to sell all or any portion of the Project
or any other of Landlord’s rights described in this Lease.

 

29.30.3         Construction of Property and Other Improvements. Tenant
acknowledges that, as part of Renovations, portions of the Project may be
converted into a non-general office use, and the Project and/or the Other
Improvements may be under construction (in connection with such conversion or
otherwise) following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project. Except as
provided in Section 6.4, Tenant hereby waives any and all rent offsets or claims
of constructive eviction which may arise in connection with such construction.

 

29.31         No Violation. Tenant hereby warrants and represents that neither
its execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

 

 46 

 

 

29.32         Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the “Lines”), provided that (i) Tenant shall obtain
Landlord’s prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Article 7 and Article 8 of this Lease, (ii) an acceptable number of spare Lines
and space for additional Lines shall be maintained for existing and future
occupants of the Project, as determined in Landlord’s reasonable opinion, (iii)
the Lines therefor (including riser cables) shall be appropriately insulated to
prevent excessive electromagnetic fields or radiation, shall be surrounded by a
protective conduit reasonably acceptable to Landlord, and shall be identified in
accordance with the “Identification Requirements,” as that term is set forth
hereinbelow, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines installed by Tenant located in or serving the Premises and
repair any damage in connection with such removal, and (vi) Tenant shall pay all
costs in connection therewith. All Lines shall be clearly marked with adhesive
plastic labels (or plastic tags attached to such Lines with wire) to show
Tenant’s name, suite number, telephone number and the name of the person to
contact in the case of an emergency (A) in each telephone/data/electric closet
through which such lines run, and (B) at the Lines’ termination point(s)
(collectively, the “Identification Requirements”). Tenant shall not be required
to remove any Lines located in or serving the Premises prior to the expiration
or earlier termination of this Lease.

 

29.33         Transportation Management. Tenant shall fully comply with all
present or future programs intended to manage parking, transportation or traffic
in and around the Project and/or the Building, and in connection therewith,
Tenant shall take responsible action for the transportation planning and
management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.

 

29.34         OFAC Representation. Tenant warrants, represents and covenants to
Landlord that neither Tenant nor any person or entity holding any legal or
beneficial interest whatsoever in Tenant is or will become a person or entity
with whom Landlord is restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including, but not limited to, those named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including but not
limited to the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other governmental actions, and Tenant further represents,
warrants and covenants that it shall not engage in any dealings or transactions
or be otherwise associated with such persons or entities. If the foregoing
representations or warranties are untrue at any time during the Term or if
Tenant breaches the foregoing covenants at any time during the Term, a Default
will deemed to have occurred, without the necessity of notice to Tenant.

 

[Signatures commence on the following page.]

 

 47 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:   TENANT:       BFPRU I, LLC,   CISION US, INC., a Delaware limited
liability company   a Delaware corporation,           By: 
[pg55img1_ex10-18.jpg]   By: [pg55img2_ex10-18.jpg]           Its: Manager  
Its: CFO, N.A.               By:      By:             Its:     Its:  

 

 48 

 

 

EXHIBIT A

 

PRUDENTIAL PLAZA

 

OUTLINE OF PREMISES

 

 Exhibit A-1 

 

 

[pg57img1_ex10-18.jpg]

 



 Exhibit A-2 

 

 

EXHIBIT B

 

PRUDENTIAL PLAZA

 

TENANT WORK LETTER

 

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of certain improvements and alterations to the Premises. This
Tenant Work Letter is essentially organized chronologically and addresses the
issues of the construction of such improvements and alterations to the Premises,
in sequence, as such issues will arise during the actual construction of the
Premises. All references in this Tenant Work Letter to Articles or Sections of
“this Lease” shall mean the relevant portions of Article 1 through Article 29 of
the Office Lease to which this Tenant Work Letter is attached as Exhibit B. and
all references in this Tenant Work Letter to Sections of “this Tenant Work
Letter” shall mean the relevant portions of Article 1 through Article 5 of this
Tenant Work Letter.

 

ARTICLE 1

 

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

 

1.1           Base Building as Constructed by Landlord. Following the full
execution and delivery of this Lease by Landlord and Tenant, and Tenant’s
delivery to Landlord of the Letter of Credit and evidence that Tenant has
obtained the insurance required by Article 10, Landlord shall deliver the
Premises with the Base Building (as such term is defined in Section 8.2) and
Original Improvements (as such term is defined in Section 10.3.2), to Tenant,
and Tenant shall accept the Premises, Original Improvements and Base Building
from Landlord in their presently existing, “as-is” condition.

 

1.2           Landlord Work. From and after the full execution and delivery of
this Lease, Landlord, will perform the Landlord Premises Work described on
Schedule I attached to this Exhibit B (“Landlord’s Premises Work”) and the
Landlord’s Base Building Work described on Schedule I (“Landlord’s Base Building
Work” and with the Landlord’s Premises Work, the “Landlord Work”). Except as
provided in Schedule I, the Landlord Work will be performed at Landlord’s sole
cost and expense. Tenant acknowledges and agrees that portions of the Landlord
Work may be performed simultaneously with the performance of the Tenant
Improvements, in which event Landlord will coordinate with Tenant to ensure that
such Landlord Base Building Work does not increase the costs associated with
Tenant’s work or cause delays to the completion of Tenant’s work. So long as
Landlord and Tenant agree, Tenant’s Contractor may perform some of the
Landlord’s Work, in which case (i) such work to be performed by Tenant’s
Contractor shall no longer be considered the Landlord’s Work and the Tenant’s
Contractor shall perform such work pursuant to plans and specifications approved
by Landlord, and (ii) Landlord shall give Tenant a credit for the portion of
Landlord that is performed by Tenant’s Contractor, and such amounts shall not be
included in the Tenant Improvement Allowance.

 

ARTICLE 2

 

TENANT IMPROVEMENTS

 

2.1           Tenant Improvements. As used in this Tenant Work Letter, “Tenant
Improvements” means those improvements and alterations to the Premises depicted
on the Approved Working Drawings (as such term is defined in Section 3.33.3),
and any subsequent modifications to such improvements and alterations made in
accordance with the terms and provisions of this Tenant Work Letter.

 

 Exhibit B-1 

 

 

2.2           Tenant Improvement Funding.

 

2.2.1           Tenant Improvement Allowance. Landlord shall provide an amount
not to exceed the Tenant Improvement Allowance toward the Tenant Improvement
Items in accordance with Section 2.3.2 below, Except as provided in this Section
2.2.1, Tenant shall not be entitled to receive any portion of Tenant’s
Improvement Allowance not actually expended for Tenant Improvement Items nor
shall Tenant have any right to apply any unused portion of the Tenant
Improvement Allowance as a credit against Rent or any other obligations of
Tenant under the Lease, as set forth below. Upon the occurrence of the date
which is twelve months after the Commencement Date, any remaining portion of the
Tenant’s Improvement Allowance not disbursed for Tenant Improvement Items shall
be retained by Landlord; provided, however that notwithstanding the foregoing
provided that (i) no Event of Default then exists; and (ii) the Tenant
Improvement Items have been substantially completed and Tenant has delivered to
Landlord a sworn statement to Landlord which identifies all agents, contactors
and materials suppliers engaged by Tenant in connection with the Tenant
Improvements and sworn statements and lien waivers from such agents, contractor
and materials suppliers, such statements and lien waivers all in such form as
reasonably required by Landlord, then, provided Tenant makes such request to
Landlord on or before the date which is fifteen (15) months after the Lease
Commencement Date, Tenant may apply (x) the Tenant Improvement Allowance towards
architectural, engineering, space planning, furniture, moving or any other
expenses reasonably incurred by Tenant in connection with its relocation to the
Premises, and (y) up to $490,464.00 of the unused Tenant Improvement Allowance
as a credit against Base Rent or any other obligations of Tenant under the Lease
until such credit is exhausted.

 

2.2.2           Over Allowance Amount Provided By Tenant. Except as provided in
Section 2.2.1, Tenant shall pay all costs of the Tenant Improvements.

 

2.3           Disbursement of the Tenant Improvement Funds.

 

2.3.1           Tenant Improvement Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Funds shall be disbursed by Landlord
only for the following items and costs (collectively the “Tenant Improvement
Items”).

 

2.3.1.1           Payment of the actual fees and costs, reasonably incurred by
Landlord, for the review of the “Construction Drawings,” as that term is defined
in Section 3.1 of this Tenant Work Letter, by Landlord’s third party
consultants, if applicable;

 

2.3.1.2           The payment of plan check, permit and license fees relating to
construction of the applicable phase of the Tenant Improvements;

 

2.3.1.3           The cost of construction of the Tenant Improvements,
including, without limitation, testing and inspection costs, out of pocket costs
to provide freight elevator usage, and hoisting trash removal costs, sprinkler
drain down fees, Landlord’s construction clean-up costs, and contractors’ fees
and general conditions;

 

2.3.1.4           The cost of any changes in the Base Building when such changes
are required by the Construction Drawings (including if such changes are due to
the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

 

2.3.1.5           The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

 

2.3.1.6           Sales and use taxes; and

 

2.3.1.7           All other costs to be expended by Landlord in connection with
the construction of the Tenant Improvements, other than security or supervision
fees.

 

2.3.2           Disbursement of Tenant Improvement Allowance. During the
construction of the Tenant Improvements, Landlord shall make monthly
disbursements from the Tenant Improvement Allowance for Tenant Improvement Items
for the benefit of Tenant and shall authorize the release of monies for the
benefit of Tenant as follows.

 

2.3.2.1           Priority. Intentionally Deleted.

 

 Exhibit B-2 

 

 

2.3.2.2           Monthly Disbursements. On or before the first day of each
calendar month, as determined by Landlord, during the construction of the Tenant
Improvements (or such other date as Landlord may designate), Tenant shall
deliver to Landlord: (i) a request for payment of the “Contractor,” as that term
is defined in Section 4.1 of this Tenant Work Letter, approved by Tenant, in a
form to be provided by Landlord, showing the then current Final Costs, schedule
of values, by trade, of percentage of completion of the Tenant Improvements in
the Premises, detailing the portion of the work completed and the portion not
completed for the applicable phase; (ii) invoices from all of “Tenant’s Agents,”
as that term is defined in Section 4.1.2 of this Tenant Work Letter, for labor
rendered and materials delivered to the Premises; (iii) executed sworn
statements and conditional mechanic’s lien releases from all of Tenant’s Agents
(along with unconditional mechanics lien releases with respect to payments made
pursuant to Tenant’s prior submission hereunder) which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of any applicable
laws; and (iv) all other information reasonably requested by Landlord. Within
forty-five (45) days following Landlord’s receipt from Tenant of the last of the
items set forth above in Sections 2.2.1.1 (i) through (iv) above, Landlord shall
deliver a check to Tenant made payable to Contractor in payment of the lesser
of: (A) the amounts so requested by Tenant, as set forth in this Section
2.2.1.1, above, less a ten percent (10%) retention (the aggregate amount of such
retentions to be known as the “Final Retention”), and (B) the balance of any
remaining available portion of the Tenant Improvement Allowance (not including
the Final Retention), provided that (i) Landlord does not dispute any request
for payment based on non-compliance of any work with the “Approved Working
Drawings,” as that term is defined in Section 3.4 below, or due to any
substandard work in violation of the terms of this Tenant Work Letter and (ii)
if the then unpaid Final Costs exceed the then undisbursed portion of the
Improvement Allowance, no portion of the Improvement Allowance shall be paid by
Landlord until Tenant pays such excess. No more than one request for payment may
be submitted in any calendar month.. Landlord’s payment of such amounts shall
not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s payment request.

 

2.3.2.3           Final Retention. Subject to the provisions of this Tenant Work
Letter, a check for the Final Retention payable to Contractor shall be delivered
by Landlord to Tenant following the completion of construction of the Tenant
Improvements in the Premises, provided that (i) Tenant delivers to Landlord
properly executed final sworn statements and mechanics lien waiver or releases
in compliance with any applicable laws from all Tenant Agents, (ii) Landlord has
determined that no substandard work exists in violation of the terms of this
Tenant Work Letter which adversely affects the mechanical, electrical, plumbing,
heating, ventilating and air conditioning, life-safety or other systems of the
Building, the curtain wall of the Building, the structure or exterior appearance
of the Building, or any other tenant’s use of such other tenant’s leased
premises in the Building, (iii) Architect delivers to Landlord a certificate, in
a form reasonably acceptable to Landlord, certifying that the construction of
the Tenant Improvements in the Premises has been substantially completed, (iv)
Tenant supplies Landlord with evidence that all required governmental approvals
required for Tenant to legally occupy the Premises have been obtained, and (v)
Tenant has fulfilled its obligations pursuant to the terms of Section 4.3(i) of
this Tenant Work Letter and has otherwise complied with Landlord’s standard
“close out” requirements regarding city approvals, closeout tasks, closeout
documentation regarding the general contractor, financial close-out matters, and
tenant vendors.

 

2.3.2.4           Other Terms. Notwithstanding any provision to the contrary in
Section 2.2.1 above, upon written request from Tenant, Landlord shall deliver
checks otherwise requested to be paid to Contractor under Section 2.2.1 above,
to be made payable to Tenant (instead of Contractor), provided that concurrently
with such request by Tenant, Tenant provides to Landlord unconditional mechanics
lien releases (which releases shall comply with the requirements, as reasonably
determined by Landlord, of all applicable laws) from all of Tenant’s Agents that
performed the work which corresponds to the applicable payment request.

 

2.4           Standard Tenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises
(collectively, the “Building Standards”), which Specifications shall be supplied
to Tenant by Landlord. The quality of Tenant Improvements shall be equal to or
of greater quality than the quality of the Specifications, provided that the
Tenant Improvements shall comply with certain Specifications as designated by
Landlord. Landlord may make changes to the Specifications for the Building
Standards from time to time.

 

 Exhibit B-3 

 

 

ARTICLE 3

 

CONSTRUCTION DRAWINGS

 

3.1           Selection of Architect/Construction Drawings. Tenant shall retain
the architect/space planner approved by Landlord (the “Architect”) to prepare
the “Construction Drawings,” as that term is defined in this Section 3.1. Tenant
shall retain the engineering consultants approved by Landlord (the “Engineers”)
to prepare all plans and engineering working drawings relating to the
structural, mechanical, electrical, plumbing, HVAC, life- safety, and sprinkler
work in the Premises, which work is not part of the Base Building. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” All Construction Drawings shall
comply with the drawing format and specifications determined by Landlord, and
shall be subject to Landlord’s approval. Tenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the Base Building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord’s review of the Construction Drawings as set forth in this Article 3,
shall be for its sole purpose and shall not imply Landlord’s review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant’s waiver and indemnity set forth in this Lease
shall specifically apply to the Construction Drawings.

 

3.2           Final Space Plan. Tenant shall supply Landlord with four (4)
copies signed by Tenant of its final space plan for the Premises before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within ten (10) business days after Landlord’s receipt of
the Final Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall promptly cause
the Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require. At Landlord’s option, prior to the submission
of the “Final Working Drawings,” as that term is defined in Section 3.3, below,
Tenant shall supply Landlord with intermediate stages of the Construction
Drawings.

 

3.3           Final Working Drawings. After the Final Space Plan has been
approved by Landlord, Tenant shall supply the Engineers with a complete listing
of standard and non-standard equipment and specifications, including, without
limitation, B.T.U. calculations, electrical requirements and special electrical
receptacle requirements for the Premises, to enable the Engineers and the
Architect to complete the “Final Working Drawings” (as that term is defined
below) in the manner as set forth below. Upon the approval of the Final Space
Plan by Landlord and Tenant, Tenant shall promptly cause the Architect and the
Engineers to complete the architectural and engineering drawings for the
Premises, and Architect shall compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits (collectively, the “Final Working Drawings”) and shall submit
the same to Landlord for Landlord’s approval, provided that, at Tenant’s option,
the Final Working Drawings may be prepared in two phases on a “design build”
basis (first the architectural portion, then engineering drawings consistent
with the previously provided architectural drawings), provided further that in
such event both components shall be subject to Landlord’s approval. Tenant shall
supply Landlord with four (4) copies signed by Tenant of such Final Working
Drawings (or any particular component thereof, if applicable). Landlord shall
advise Tenant within ten (10) business days after Landlord’s receipt of the
Final Working Drawings (or any particular component thereof, if applicable) for
the Premises if the same is unsatisfactory or incomplete in any respect. If
Tenant is so advised, Tenant shall immediately revise the Final Working Drawings
(or any particular component thereof, if applicable) in accordance with such
review and any disapproval of Landlord in connection therewith. Landlord may
impose, as a condition of its consent to any and all Tenant Improvements or
repairs of the Premises or about the Premises or otherwise, such requirements as
Landlord in its reasonable discretion may deem desirable, including, but not
limited to, the requirement that upon Landlord’s request, Tenant shall, at
Tenant’s expense, remove such Tenant Improvements upon the expiration or any
early termination of the Lease Term.

 

 Exhibit B-4 

 

 

3.4           Approved Working Drawings. The Final Working Drawings shall be
approved by Landlord (the “Approved Working Drawings”) prior to the commencement
of construction of the Premises by Tenant. After approval by Landlord of the
Final Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy (if required) for the Premises
and that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. Tenant shall not commence
construction until all required governmental permits are obtained. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent may not be
unreasonably withheld, conditioned or delayed.

 

ARTICLE 4

 

CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

4.1         Tenant’s Selection of Contractors.

 

4.1.1           The Contractor. A general contractor shall be retained by Tenant
to construct the Tenant Improvements. Such general contractor (“Contractor”)
shall be selected by Tenant from a list of general contractors supplied by
Landlord or, at Landlord’s option, from a list provided by Tenant and approved
by Landlord. Tenant shall deliver to Landlord notice of its selection of the
Contractor upon such selection.

 

4.1.2           Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
must be union and must be approved in writing by Landlord, which approval shall
not be unreasonably withheld or delayed, provided that Landlord may require
Tenant to retain life-safety subcontractors designated by Landlord. If Landlord
does not approve any of Tenant’s proposed subcontractors, laborers, materialmen
or suppliers, Tenant shall submit other proposed subcontractors, laborers,
materialmen or suppliers for Landlord’s written approval.

 

4.2         Construction of Tenant Improvements by Tenant’s Agents

 

4.2.1         Construction Contract; Cost Budget. Prior to Tenant’s execution of
the construction contract and general conditions with Contractor (the
“Contract”) for the Tenant Improvements, Tenant shall submit the Contract to
Landlord for its approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Prior to the commencement of the construction of the
Tenant Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown of the
schedule of values, by trade, of the final costs to be incurred or which have
been incurred, as set forth more particularly in Sections 2.3.1.1 through
2.3.1.7, above, in connection with the design and construction of the Tenant
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the amount of the Contract (such final costs as
modified from time to time to reflect changes in the cost of Tenant Improvement
Items the “Final Costs”). With each monthly disbursement request pursuant to
Section 2.3.2, Tenant shall revise the Final Costs to reflect any changes
thereto.

 

4.2.2         Tenant’s Agents.

 

4.2.2.1           Landlord’s General Conditions for Tenant’s Agents and Tenant
Improvement Work. Tenant’s and Tenant’s Agent’s construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings; (ii)
Tenant’s Agents shall submit schedules of all work relating to the Tenant’s
Improvements to Landlord and Landlord shall, within five (5) business days of
receipt thereof, inform Tenant’s Agents of any changes which are necessary
thereto, and Tenant’s Agents shall adhere to such corrected schedule; and (iii)
Tenant shall abide by all rules made by Landlord’s Building manager with respect
to the use of freight, loading dock and service elevators, any required shutdown
of utilities (including life safety systems), storage of materials, coordination
of work with the contractors of other tenants, and any other matter in
connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements. If any Tenant’s Agent fails to comply
with such rules or unreasonably interferes with the performance of other work in
Building, Landlord may deny such Tenant’s Agent access to the Building on two
(2) Business Days prior notice.

 

 Exhibit B-5 

 

 

4.2.2.2         Indemnity. Tenant’s indemnity of Landlord as set forth in this
Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities resulting from any act or omission of Tenant or
Tenant’s Agents, or anyone directly or indirectly employed by any of them, or in
connection with or resulting from Tenant’s non-payment of any amount arising out
of the Tenant Improvements and/or Tenant’s disapproval of all or any portion of
any request for payment. Such indemnity by Tenant, as set forth in this Lease,
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises. All contracts with Tenant’s Agents shall require, to
the fullest extent permitted by law, Tenant’s Agents to indemnify and hold
harmless the Landlord Parties from and against all Losses necessitated by
activities of the indemnifying party’s contractors, bodily injury to persons or
damage to property of the Landlord Parties arising out of or resulting from the
performance of work by the indemnifying party or its contractors. The foregoing
indemnity shall be in addition to the insurance requirements set forth above and
shall not be in discharge or substitution of the same, and shall not be limited
in any way by any limitations on the amount or type of damages, compensation or
benefits payable by or for Tenant’s Agents under Workers’ Compensation Acts.

 

4.2.2.3         Requirements of Tenant’s Agents. Each of Tenant’s Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with such removal or
replacement of all or any part of the Tenant Improvements, and/or the Building
and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either.

 

4.2.2.4         Insurance Requirements.

 

(a)          General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease.

 

(b)          Special Coverages. Tenant shall carry or shall cause Tenant’s
Contractor to carry “Builder’s All Risk” insurance in an amount approved by
Landlord covering the construction of the Tenant Improvements, and such other
insurance as Landlord may require, it being understood and agreed that the
Tenant Improvements shall be insured by Tenant pursuant to this Lease
immediately upon completion thereof. Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord including, but not limited to, the requirement that all of Tenant’s
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts not less than $2,000,000 per incident,
$10,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in this Lease.

 

 Exhibit B-6 

 

 

(c)          General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site. In the event that the Tenant Improvements are damaged by
any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant’s sole cost and expense. Tenant’s Agents
shall maintain all of the foregoing insurance coverage in force until the Tenant
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this Section
4.2.2.4 shall insure Landlord and Tenant, as their interests may appear, as well
as Contractor and Tenant’s Agents. All insurance, except Workers’ Compensation,
maintained by Tenant’s Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not derogate from the
provisions for indemnification of Landlord by Tenant under Section 4.2.2.2 of
this Tenant Work Letter.

 

4.2.3           Governmental Compliance. The Tenant Improvements shall comply in
all respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

 

4.2.4           Inspection by Landlord. Landlord shall have the right to inspect
the Tenant Improvements at all times, provided however, that Landlord’s failure
to inspect the Tenant Improvements shall in no event constitute a waiver of any
of Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved. Any
defects or deviations in, and/or disapproval by Landlord of, the Tenant
Improvements shall be rectified by Tenant at no expense to Landlord, provided
however, that in the event Landlord determines that a defect or deviation exists
or disapproves of any matter in connection with any portion of the Tenant
Improvements and such defect, deviation or matter might adversely affect the
mechanical, electrical, plumbing, heating, ventilating and air conditioning or
life-safety systems of the Building, the structure or exterior appearance of the
Building or any other tenant’s use of such other tenant’s leased premises,
Landlord may, take such action as Landlord deems necessary, at Tenant’s expense
and without incurring any liability on Landlord’s part, to correct any such
defect, deviation and/or matter, including, without limitation, causing the
cessation of performance of the construction of the Tenant Improvements until
such time as the defect, deviation and/or matter is corrected to Landlord’s
reasonable satisfaction.

 

4.2.5           Meetings. Commencing upon the execution of this Lease, Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Tenant Improvements, which meetings shall be held at
a location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord’s request, certain of Tenant’s Agents shall attend such meetings.
In addition, minutes shall be taken at all such meetings, a copy of which
minutes shall be promptly delivered to Landlord. One such meeting each month
shall include the review of Contractor’s current request for payment.

 

4.3         Construction by Landlord. Landlord shall have the right, but not the
obligation, to perform, on behalf of and for the account of Tenant, subject to
reimbursement by Tenant, any of the Tenant Improvement (i) Landlord reasonably
deems necessary to be done on an emergency basis, (ii) pertains to structural
components or the Building Systems, (iii) pertains to the erection of temporary
safety barricades or signs during construction outside the Premises. Except in
case of emergency, Landlord shall give at least five (5) business days prior
written notice to Tenant of its intention to perform such work which shall be
accompanied by a reasonable estimate of the costs of such work. Except in the
case of an emergency, Tenant shall have the right to object to the performance
of such work by Landlord, in which event such work shall not be performed until
the party’s shall come to an agreement regarding the same but Commencement Date
shall not be affected.

 

 Exhibit B-7 

 

 

4.4         Copy of Record Set of Plans. At the conclusion of construction, (i)
Tenant shall cause the Architect and Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to certify to the best
of their knowledge that the updated drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and (C)
to deliver to Landlord two (2) CD ROMS of such updated drawings in accordance
with “Landlord’s CAD format requirements,” as set forth below, within thirty
(30) days following issuance of a certificate of occupancy for the Premises, or,
if no certificate of occupancy for the Premises is required pursuant to
applicable laws, then within thirty (30) days following the substantial
completion of the Premises, (ii) Tenant shall deliver to Landlord a copy of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the Premises, and (iii) Tenant shall
deliver to Landlord a copy of the original permit issued by the City of Chicago
(“City”) and the permit drawings containing a City stamp. For purposes of this
Tenant Work Letter, “Landlord’s CAD format requirements” shall mean (a) the
version is no later than current Autodesk version of AutoCAD plus the most
recent release version, (b) files must be unlocked and fully accessible (no
“cad-lock”, read-only, password protected or “signature” files), (c) files must
be in “.dwg” format, (d) if the data was electronically in a non-Autodesk
product, then files must be converted into ‘“dwg” files when given to Landlord.

 

 Exhibit B-8 

 

 

ARTICLE 5

 

COMPLETION OF THE TENANT IMPROVEMENTS; 

LEASE COMMENCEMENT DATE

 

5.1           Tenant’s Representative. Tenant shall designate one person as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

 

5.2           Landlord’s Representative. Landlord has designated Mr. Greg
Prather or such other person as Landlord may later designate in writing as its
representatives with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter. Landlord reserves the right to designate other representatives from time
to time.

 

5.3           Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

 

5.4           Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant shall all be union labor in compliance
with the then existing master labor agreements, if any.

 

5.5           Tenant’s Lease Default. Notwithstanding any provision to the
contrary contained in this Lease, if an Event of Default as described in the
Lease or this Tenant Work Letter has occurred at any time on or before the
substantial completion of the Premises, then (i) in addition to all other rights
and remedies granted to Landlord pursuant to this Lease, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such work stoppage), and (ii)
all other obligations of Landlord under the terms of this Tenant Work Letter
shall be forgiven until such time as such default is cured pursuant to the terms
of this Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord).

 

 Exhibit B-9 

 

 

SCHEDULE I

 

LANDLORD’S WORK

 

Landlord’s Premises Work. The Landlord’s Premises Work consists of the following
work:

 

(i)          remove the existing induction units in the Premises and install a
Building Standard chilled beam system;

 

(ii)         demolish the existing tenant improvements in the Premises pursuant
to demolition plans and specifications provided by Tenant (“Demolition Plans”);
provided that Landlord shall not demolish the existing sprinklers or low or
medium pressure duct loop (“Landlord’s Demolition Work”)

 

(iii)        level the floor in the Premises to within 1/2 inch every 10 feet
noncumulative with the elevator sills as elevation 0’-0” (Note, in the event
that additional leveling to attain the standard set forth above is required
after the initial leveling of the floor in the Premises, then such condition
shall be remedied by Tenant’s Contractor and reimbursed by Landlord without
funding from the Tenant Improvement Allowance);

 

(iv)        to the extent not existing, low or medium pressure duct loop and
primary fire sprinkler loop

in the Premises;

 

(v)         to the extent not existing, install sprinklers in the Premises as
required by Code;

 

(vi)        All remaining interior core walls to be dry walled, taped, sanded
and ready for paint;

 

(vii)       strip intermediate exterior columns (approximately every third
column) to expose brick;

 

(viii)      strip dry wall and studs covering all interior columns that have
clay tile and plaster fire

coating;

 

(ix)         all exterior and interior columns not described in (vii) and (viii)
above to be dry walled, taped, sanded and ready for paint;

 

(x)          repair any damage to exterior walls not removed as part of
Landlord’s Demolition Work;

 

(xi)         To the extent not already available, bring Base Building plumbing
(cold water) to the Premises; and

 

(xii)        install one (two if required by law and Landlord cannot obtain a
variance to install only one) ADA compliant high/low water fountain with bottle
refiller.

 

Landlord’s Base Building Work. The Landlord’s Base Building Work consists of the
following work:

 

(i)          if not installed, install a separate electrical meter for the
Premises, and electrical wiring to the meter capable of providing 5watts per
square foot demand load;

 

(ii)         installation of upgrades to the men’s and women’s restroom on the
7th floor consistent with the upgrades to the restrooms on the 30lh floor of the
Building and ADA compliant;

 

(iii)        construction of two new single use ADA compliant restrooms in the
Premises where shown on attached Schedule IV in accordance with applicable laws
utilizing building standard materials. Tenant shall reimburse Landlord for the
excess if any of (i) the cost to construct the restrooms over (ii) $70,000.00;
provided that if Tenant does not construct two similar single use restrooms in
the Premises as part of the Tenant Improvements the amount in clause (ii) above
shall be reduced to $35,000.00. Tenant shall pay any amounts due Landlord
pursuant to this clause (iii) within thirty (30) days after receipt of
Landlord’s invoice for such reimbursement amount. Landlord may deduct the amount
of such reimbursement from the Tenant Improvement Allowance.

 

 Exhibit B-10 

 

 

(iv)        construction and equipping of the Fitness Center;

 

(v)         construction of the Tenant Lounge;

 

(vi)        construction of the Conference Center;

 

(vii)       construction of the Roof Top Deck;

 

(viii)      performance of the Building Lobby Renovation described in Schedule
II attached hereto (“Building Lobby Renovation”);

 

(ix)         performance of the Building Elevator Cosmetic Upgrade to the
elevators serving the Premises described on Schedule III attached hereto
(“Building Elevator Cosmetic Upgrade”);

 

(x)          to the extent not existing base building plumbing to the seventh
(7th) floor of the Building;

 

(xi)         delivery to Tenant of new mecho shades (or similar) for all
exterior windows; installation by Tenant as part of Tenant Improvements; and

 

(xii)         to the extent not existing and in accordance with laws (A)
lighting in the stairwells, mechanical rooms and utility room as required by
Laws, (B) exit signs in the stairways and (C) fire hose and extinguishers in
each stairwell.

 

Landlord shall use reasonable efforts to Substantially Complete (i) the Fitness
Center, Tenant Lounge and Roof Top Deck by February 1, 2015; (ii) the Building
Lobby Renovation by May 1, 2015; (iii) the Conference Center by December 31,
2015; (iv) the Building Elevator Cosmetic Upgrade by February 1, 2019, and (v)
all other Landlord Work on or before the Lease Commencement Date. Except as
provided in Section 3.3, Landlord shall have no liability to Tenant, Tenant
shall have no right to terminate this Lease and Tenant’s obligations under this
Lease shall not be affected if Landlord is unable to complete the Landlord’s
Base Building Work by any date.

 

 Exhibit B-11 

 

 

SCHEDULE II

 

BUILDING LOBBY RENOVATION

 

Main Lobby – General Description of Renovation / Upgrade

·New terrazzo floor overlay

·Folded plane walls and ceiling with integrated, linear light fixtures similar
to the mock-up installed in the lobby as of the Date of Lease

·Limited millwork at the far west end of the lobby and the wall adjacent to the
west side of the escalators

·The removal of the south mezzanine walk-way to open up the view to Millennium
Park

·The installation of a new, enclosed egress stair from the second floor to the
lobby in the SW corner of the main lobby to provide a secondary means of egress
to the Tavern at the Park roof deck

·Removal of the stainless steel column wraps throughout the lobby and new
millwork column wraps

·New carpeting in the center of the lobby to replace the existing

·New media wall along the north elevation of the first floor main lobby

 

 Exhibit B-12 

 

 

SCHEDULE III

 

ELEVATOR COSMETIC UPGRADE

 

Elevator Upgrades – General Description of Elevator Modernization

·A complete, comprehensive elevator modernization, including the cab interiors
of the elevators in Prudential 1 substantially in accordance with the Elevator
Modernization Specifications dated July 1, 2013

·All code required upgrades are included, as well

 

 Exhibit B-13 

 

 

SCHEDULE IV

 

ADDITIONAL RESTROOM LOCATION

 

[pg70img01_ex10-18.jpg] 

 

 Exhibit B-14 

 

 

EXHIBIT C

 

PRUDENTIAL PLAZA

 

NOTICE OF LEASE TERM DATES

 



To:                      

 

Re:Office Lease dated ______________, 201_ between ___________________________,
a _____________ (“Landlord”), and __________________, a _______________
(“Tenant”) concerning Suite _____ on floor(s) __________ of the office building
located at [INSERT BUILDING ADDRESS].

 

Gentlemen:

 

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

1.The Lease Term shall commence on or has commenced on _____________ for a term
of _____________ ending on________________.

 

2.Rent commenced to accrue on ________, in the amount of __________________.

 

3.If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.Your rent checks should be made payable to _______________ at
________________.

 

5.The exact number of rentable/usable square feet within the Premises is
_________________ square feet.

 

6.Tenant’s Share as adjusted based upon the exact number of usable square feet
within the Premises is ________%.

  

 

“Landlord”:

                ,   a    

 

  By:         Its:    

 

Agreed to and Accepted as     of ________, 201_.           “Tenant”:    

 

        a      

 

By:         Its:      

 

 Exhibit C-1 

 

 

EXHIBIT D

 

PRUDENTIAL PLAZA

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1.          Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent. Tenant shall bear the cost of any lock changes
or repairs required by Tenant. All keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord. Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices, and toilet rooms, either furnished to, or otherwise procured by, Tenant
and in the event of the loss of keys so furnished, Tenant shall pay to Landlord
the cost of replacing same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such changes.

 

2.          All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.

 

3.          Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. At all times, all persons entering the Building shall comply with
Landlord’s standard access control requirements and Tenant shall cooperate with
Landlord in connection with Landlord’s implementation of any such access control
requirements. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property. All locks to tenants’
premises shall, at such tenant’s cost, comply with Landlord’s Building standards
(as promulgated by Landlord from time to time).

 

4.          No furniture, freight or equipment of any kind shall be brought into
the Building without prior notice to Landlord. All moving activity into or out
of the Building shall be scheduled with Landlord and done only at such time and
in such manner as Landlord designates. Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building. Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight. Landlord will not be responsible for loss of or
damage to any such safe or property in any case. Any damage to any part of the
Building, its contents, occupants or visitors by moving or maintaining any such
safe or other property shall be the sole responsibility and expense of Tenant.

 

5.          No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

 

 Exhibit D-1 

 

 

6.          The requirements of Tenant will be attended to only upon application
at the management office for the Project or at such office location designated
by Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

 

7.          No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.

 

8.          The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

 

9.          Tenant shall not overload the floor of the Premises, nor mark, drive
nails or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord’s prior written
consent. Tenant shall not purchase spring water, ice, towel, linen, maintenance
or other like services from any person or persons not approved by Landlord.

 

10.         Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.

 

11.         Tenant shall not use or keep in or on the Premises, the Building, or
the Project any kerosene, gasoline or other inflammable, combustible or
explosive fluid, chemical, substance or material. Tenant shall not use, keep, or
bring upon the Premises, the Building or the Project firearms of any kind.

 

12.         Tenant shall not without the prior written consent of Landlord use
any method of heating or air conditioning other than that supplied by Landlord.

 

13.         Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.

 

14.         Tenant shall not bring into or keep within the Project, the Building
or the Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

 

15.         No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

 

16.         The Premises shall not be used for manufacturing or for the storage
of merchandise except as such storage may be incidental to the use of the
Premises provided for in the Summary. Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord. Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.

 

 Exhibit D-2 

 

 

17.         Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

 

18.         Tenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises.

 

19.         Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

 

20.         Subject to such requirements as Landlord may impose from time to
time, Tenant shall be responsible for the performance of any work in any
telephone closet or serving the Premises; provided, however, Tenant shall use
personnel approved by Landlord to perform such work, and such work must be
performed only under the supervision of Landlord. All telephone lines or
ancillary electrical connections must be installed so as to comply with all
applicable laws, ordinances, and regulations.

 

21.         Tenant shall comply with Landlord’s standard rules regarding the use
by tenants of the freight elevators and loading docks.

 

22.         Tenant shall store all its trash and garbage within the interior of
the Premises. No material shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in the city
in which the Building is located without violation of any law or ordinance
governing such disposal. All trash, garbage and refuse disposal shall be made
only through entry-ways and elevators provided for such purposes at such times
as Landlord shall designate. In addition, Tenant shall use reasonable efforts to
cooperate with any recycling program instituted by Landlord from time to time.

 

23.         Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

24.         Any persons employed by Tenant to do janitorial work shall be
subject to the prior written approval of Landlord, and while in the Building and
outside of the Premises, shall be subject to and under the control and direction
of the Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

 

25.         No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord, and no
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises other than Landlord standard
drapes. All electrical ceiling fixtures hung in the Premises or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and a warm white bulb color approved in advance in writing by Landlord. Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall abide by
Landlord’s regulations concerning the opening and closing of window coverings
which are attached to the windows in the Premises, if any, which have a view of
any interior portion of the Building or Building Common Areas.

 

26.         The sashes, sash doors, skylights, windows, and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.

 

27.         Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.

 

 Exhibit D-3 

 

 

28.         Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof. Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

 

29.         All office equipment of any electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise and annoyance.

 

30.         Tenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.

 

31.         No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without the prior written
consent of Landlord.

 

32.         No tenant shall use or permit the use of any portion of the Premises
for living quarters, sleeping apartments or lodging rooms.

 

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein; provided (i)
such Rules and Regulations are applied uniformly to all tenants and (ii) any
such amendment is not inconsistent with or violative of Tenant’s lease. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises. Landlord shall not discriminate against Tenant in the
enforcement of the Rules and Regulations. In any conflict between the Rules and
Regulations and the other provisions of this Lease, the other provisions of this
Lease shall prevail.

 

 Exhibit D-4 

 

 

EXHIBIT E

 

PRUDENTIAL PLAZA

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of _______, 201_ by and between ______________ as Landlord, and
the undersigned as Tenant, for Premises on the ___________ floor(s) of the
office building located at [INSERT BUILDING ADDRESS], certifies as follows:

 

1.          Attached hereto as Exhibit A is a true and correct copy of the Lease
and all amendments and modifications thereto. The documents contained in Exhibit
A represent the entire agreement between the parties as to the Premises.

 

2.          The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on _________, and the Lease Term expires on
__________, and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project.

 

3.          Base Rent became payable on _____________.

 

4.          The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

 

5.          Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:

 

6.          Tenant shall not modify the documents contained in Exhibit A without
the prior written consent of Landlord’s mortgagee.

 

7.          All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through_____________. The current monthly installment of Base Rent is
$________________.

 

8.          All conditions of the Lease to be performed by Landlord necessary to
the enforceability of the Lease have been satisfied and Landlord is not in
default thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder. The Lease does not require
Landlord to provide any rental concessions or to pay any leasing brokerage
commissions.

 

9.          No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.
Neither Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any Letter of Credit or cash security deposit paid to any prior
landlord of the Premises, whether or not still held by any such prior landlord,
unless and until the party from whom the Letter of Credit or cash security
deposit is being sought, whether it be a lender, or any of its successors or
assigns, has actually received for its own account, as landlord, the full amount
of such Letter of Credit or cash security deposit.

 

10.         As of the date hereof, there are no existing defenses or offsets,
or, to the undersigned’s knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.

 

11.         If Tenant is a corporation or partnership, each individual executing
this Estoppel Certificate on behalf of Tenant hereby represents and warrants
that Tenant is a duly formed and existing entity qualified to do business in
Illinois and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

 

 Exhibit E-1 

 

 

12.         There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.

 

13.         Tenant is in full compliance with all federal, state and local laws,
ordinances, rules and regulations affecting its use of the Premises, including,
but not limited to, those laws, ordinances, rules or regulations relating to
hazardous or toxic materials. Tenant has never permitted or suffered, nor does
Tenant have any knowledge of, the generation, manufacture, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous waste,
substance or material in, on, under or about the Project or the Premises or any
adjacent premises or property in violation of any federal, state or local law,
ordinance, rule or regulation.

 

14.         To the undersigned’s knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full. All work (if any) in the common areas
required by the Lease to be completed by Landlord has been completed and all
parking spaces required by the Lease have been furnished and/or all parking
ratios required by the Lease have been met.

 

15.         The term “undersigned’s knowledge” means the actual knowledge of the
Tenant’s corporate real estate office.

 

16.         Without limiting the right of a prospective mortgage or purchaser to
rely on the statements contained herein, Tenant does not assume any additional
liability not otherwise assumed under the Lease or any other documents executed
by Landlord and Tenant for any claims related to this Certificate, including
without limitation, any claim that Tenant may have negligently or inadvertently
failed to disclose correct and/or relevant information.

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at________________ on the______ day of ___________ , 20___.

  

 

“Tenant”:

                ,   a    

 

  By:         Its:    

 

  By:         Its:    

  



 Exhibit E-2 

 

 

EXHIBIT F

 

PRUDENTIAL PLAZA

 

JANITORIAL SPECIFICATIONS

 

TENANT AREAS:

 

NIGHTLY:

 

·Empty all trash receptacles and wipe clean as necessary. Remove trash from area
to designated location within the premises. Remove recyclables to designated
locations per building instructions. Replace liners as necessary (supplied by
Manager).

·Vacuum main traffic aisles, reception areas, elevator lobbies, freight lobbies
and soiled areas. Traffic vacuum all other carpeted areas. Spat clean carpets to
remove spills and stains. Report stains to Manager that are not removable.

·Dust mop all hard surface flooring with a treated cloth mop to remove dust and
debris. Spot damp all hard surface flooring to remove spills, stains, heel
marks, etc. Sweep all computer room raised flooring.

·Using a treated dust cloth, dust partitions, desk, chairs (including arms and
legs), cabinets, windowsills, fire extinguishers, pictures frames, and other low
level horizontal surfaces, within reach, but not limited to the above list.
Glass table and desktops to be cleaned to remove fingerprints, coffee stains,
etc. Do not touch computer equipment.

·Remove debris from elevator saddles, door tracks, etc. Polish as needed.

·Dust bookshelves with a treated cloth.

·Clean glass areas adjacent to doors to remove spots, smudges, finger marks,
etc.

·Clean and sanitize telephones using an approved germicidal cleaner.

·Clean and sanitize drinking fountains, water coolers, and coffee unit tables,
(excluding cups, coffee urns, pots, etc.) using an approved germicidal cleaner.

·Spot clean interior partition glass to remove spots, smudges, etc.

·Damp wipe and towel dry conference room tables.

·Remove fingerprints from tenant entrance glass doors and sidelights.

 

In employee lounges:

 

·Wet wipe clean all counter tops and table tops.

·Sweep or vacuum debris from floors.

·Empty all trash, and wipe down trash receptacles.

·Restock building standard hand towel products (supplied by Manager).

·Clean and polish sinks and fixtures.

·Damp wipe clean outside of coffee makers, microwaves and refrigerators.

·Keep janitor closets free of debris; report any closet problems (sinks, lights,
door locks) to Manager daily.

 

 Exhibit F-1 

 

 

·Keep janitor closet doors locked at all times when nightly cleaning is not
being performed.

 

WEEKLY:

 

·Dust all door louvers, baseboards, chair rails, etc. with a treated cloth.

·Fully vacuum all carpeted areas. Edge and vacuum under furniture where
accessible, moving light furniture, other than desk, credenzas, file cabinets,
etc.

·Damp mop hard surface floors and raised computer room flooring.

·Spot brush and/or spot vacuum upholstered furniture.

·Clean and/or dust all closets and coatrooms.

·Clean fire extinguisher and hose cabinets inside and out.

 

MONTHLY:

 

·Spot clean walls, doors, door casings, light switch plates, push plates, kick
plates and handrails.

·Spray buff tile floor areas.

 

QUARTERLY:

 

·Perform high dusting of air conditioning vents, louvers, registers, pictures,
light fixtures, doorways, cabinets, selves, files and moldings not reached in
nightly cleaning.

·Strip and refinish all hard surface floors using an approved non-slip floor
finish. Remove splash marks from doors, walls, elevator doors, furniture and
baseboards, and table/chair legs.

·Vacuum upholstered furniture and all draperies.

·Thoroughly dust wipe all blinds with a treated cloth.

·Completely wash all partition glass and tenant entrance glass.

 

PERIODIC

·Wash exterior windows at least 3 times per year

 

 Exhibit F-2 

 

 

EXHIBIT G

 

PRUDENTIAL PLAZA

 

FORM LETTER OF CREDIT

 

[LETTERHEAD OF ISSUER OF LETTER OF CREDIT]

 

__________________(MONTH, DAY, YEAR)

 

BFPRU I, LLC

601 WEST 26TH STREET

SUITE 1275

NEW YORK, NY 10001

 

REF: IRREVOCABLE LETTER OF CREDIT NO._____________

 

GENTLEMEN:

 

WE HEREBY OPEN OUR UNCONDITIONAL IRREVOCABLE CLEAN LETTER OF CREDIT NO
______________ IN YOUR FAVOR AVAILABLE BY YOUR DRAFT(S) AT SIGHT FOR AN AMOUNT
NOT TO EXCEED IN THE AGGREGATE ($________) EFFECTIVE IMMEDIATELY.

 

ALL DRAFTS SO DRAWN MUST BE MARKED “DRAWN UNDER IRREVOCABLE LETTER OF CREDIT OF
[ISSUING BANK], NO,_____________ , DATED_______, 20_.”

 

THIS LETTER OF CREDIT IS ISSUED, PRESENTABLE AND PAYABLE AT OUR OFFICE AT
____________, OR SUCH OTHER OFFICE AS WE MAY DESIGNATE BY WRITTEN NOTICE TO YOU,
AND EXPIRES WITH OUR CLOSE OF BUSINESS ON ______________, IT IS A CONDITION OF
THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL
TWELVE MONTH PERIODS THROUGH_______________ [INSERT DATE WHICH IS 60 DAYS AFTER
LEASE EXPIRATION], UNLESS WE INFORM YOU IN WRITING BY REGISTERED MAIL AT THE
ABOVE ADDRESS (WITH A COPIES TO BF PRU I LLC, PROPERTY MANAGER, PROPERTY
MANAGEMENT OFFICE, 180 N. STETSON AVENUE, SUITE 2175, CHICAGO, IL 60601 AND
GOULD & RATNER LLP, 222 N. LASALLE STREET, SUITE 800, CHICAGO, ILLINOIS 60601,
ATTENTION: DAVID M. ARNBURG) DISPATCHED BY US AT LEAST 90 DAYS PRIOR TO THE THEN
EXPIRATION DATE THAT THIS LETTER OF CREDIT SHALL NOT BE EXTENDED. IN THE EVENT
THIS CREDIT IS NOT EXTENDED FOR AN ADDITIONAL PERIOD AS PROVIDED ABOVE, YOU MAY
DRAW HEREUNDER. SUCH DRAWING IS TO BE MADE BY MEANS OF A DRAFT ON US AT SIGHT
WHICH MUST BE PRESENTED TO US BEFORE THE THEN EXPIRATION DATE OF THIS LETTER OF
CREDIT.

 

THIS LETTER OF CREDIT CANNOT BE MODIFIED OR REVOKED WITHOUT YOUR CONSENT. THIS
LETTER OF CREDIT IS PAYABLE IN MULTIPLE DRAFTS AND SHALL BE TRANSFERABLE BY YOU
WITHOUT ADDITIONAL CHARGE.

 

WE HEREBY DO UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT OR DRAFTS DRAWN ON US,
INDICATING OUR LETTER OF CREDIT NO.__________FOR THE AMOUNT AVAILABLE TO BE
DRAWN ON THIS LETTER OF CREDIT UPON PRESENTATION OF YOUR SIGHT DRAFT IN THE FORM
OF SCHEDULE A ATTACHED HERETO DRAWN ON US AT OUR OFFICES SPECIFIED ABOVE DURING
OUR USUAL BUSINESS HOURS ON OR BEFORE THE EXPIRATION DATE HEREOF.

 

 Exhibit G-1 

 

 

DRAWS MAY BE PRESENTED BY FACSIMILE TO OUR FAX NUMBER __________________. IF
PRESENTATION IS BY FACSIMILE, THE ORIGINAL DRAFT AND THIS LETTER OF CREDIT MUST
BE SENT BY OVERNIGHT COURIER THE SAME DAY AS THE FAX PRESENTATION. PAYMENT WILL
BE EFFECTED ONLY UPON RECEIPT OF THE ORIGINAL DRAFT AND THE LETTER OF CREDIT AT
OUR ABOVE OFFICE.

 

IF DEMAND FOR PAYMENT IS PRESENTED BEFORE 11:00 A.M. CENTRAL TIME, PAYMENT SHALL
BE MADE TO YOU OF THE AMOUNT DEMANDED IN IMMEDIATELY AVAILABLE FUNDS NOT LATER
THAN 4:00 P.M. CENTRAL TIME ON THE FOLLOWING BUSINESS DAY. IF DEMAND FOR PAYMENT
IS PRESENTED AFTER 11:00 A.M. CENTRAL TIME, PAYMENT SHALL BE MADE TO YOU OF THE
AMOUNT DEMANDED IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 4:00 P.M. CENTRAL
TIME ON THE SECOND BUSINESS DAY.

 

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENTS, REQUIREMENTS OR QUALIFICATION. OUR OBLIGATION UNDER THIS LETTER OF
CREDIT IS OUR INDIVIDUAL OBLIGATION AND IS IN NO WAY CONTINGENT UPON
REIMBURSEMENT WITH RESPECT THERETO OR UPON OUR ABILITY TO PERFECT ANY LIEN,
SECURITY INTEREST OR ANY OTHER REIMBURSEMENT.

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS LETTER OF CREDIT IS SUBJECT TO
INTERNATIONAL STANDBY PRACTICES 1998, INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590.

 

[ISSUER OF LETTER OF CREDIT]

 

 Exhibit G-2 

 

 

SCHEDULE A TO LETTER OF CREDIT

 

FOR VALUE RECEIVED

 

PAY AT SIGHT BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO _____________THE
SUM OF U.S. $______________ DRAWN UNDER IRREVOCABLE LETTER OF CREDIT NO.
___________________, DATED_______, 20__, ISSUED BY__________________.

 

TO: [ISSUER OF LETTER OF CREDIT]                 CITY, STATE  

 

 Exhibit G-3 

